


LOAN AGREEMENT
 
THIS LOAN AGREEMENT ("Agreement") is made and entered into effective as of
November 17, 2014, by and between TOTB Miami, LLC, a Florida limited liability
company ("Borrower"), and BANK OF THE OZARKS ("Lender").  For ease of reference
the title of the various articles in this Agreement are provided hereinbelow:
 
 
Article I
Definition of Terms

 
Article II
The Loan

 
Article III
Conditions to Closing

 
Article IV
Warranties and Representations

 
Article V
Covenants of Borrower

 
Article VI
Assignments, Casualty, Condemnation and Reserves

 
Article VII
Events of Default

 
Article VIII
Lender's Disclaimers - Borrower's Indemnities

 
Article IX
Miscellaneous



ARTICLE I

 
DEFINITION OF TERMS
 
Section 1.1.  Definitions.  As used in this Agreement, the following terms shall
have the respective meanings indicated below:
 
Acceptable Accounting Standards:  GAAP or other sound and accepted accounting
standards approved by Lender in writing, applied on a basis consistent with that
of previous statements and which materially and accurately disclose the
financial condition (including all contingent liabilities) of the party at
issue.
 
Affiliate:  When used with respect to any Person, any other Person which
directly or indirectly controls or is controlled by or is under common control
with such Person.  For purposes of this definition, "control" (including, with
correlative meanings, the terms "controlled by" and "under common control
with"), with respect to any Person, shall mean possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
interests, by contract or otherwise; provided, however, in no event shall Lender
be deemed an Affiliate of Borrower.
 
Agreement:  This Loan Agreement, as the same may from time to time be amended or
supplemented.
 
Amortization Commencement Date:  As defined in the Note.
 
Amortizing Principal Reduction Payments:  As defined in the Note.
 
Appraised Value:  The fair market value of the Mortgaged Property (or any
applicable portion thereof as required hereunder) as indicated by the appraisal
prepared by an appraiser designated by Lender, in Lender's sole discretion, and
presented and based upon such standards as may be reasonably required by Lender
and satisfying the requirements of Section 2.5(b) hereof; provided, however,
that (i) Lender shall be entitled to obtain a new or updated appraisal in any
instance when the Appraised Value is to be determined hereunder in connection
with Borrower’s exercise of either the First Extension Option or the Second
Extension Option or in the event that Lender is required to do so by any banking
regulator having jurisdiction of Lender or its business, except in such latter
case Lender shall not be entitled to obtain a new or updated appraisal at
Borrower’s expense more than once per calendar year unless there is an Event of
Default, Insured Casualty, or condemnation proceeding for the Land, and (ii) the
reasonable cost of any such new or updated appraisal is to be borne solely by
Borrower.
 
LOAN AGREEMENT - Page 1
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Approved Operating Budget:  As defined in Section 5.33 hereof.
 
Approved Tenant Lease Form:  That certain form of tenant lease agreement which
has been approved by Lender in writing for use by Borrower in leasing the
Improvements.
 
Approved Tenant Leases:  Bona fide Lease agreements with third party
resident-tenants, which Leases satisfy the following requirements:  (1) are
entered into on arms-length terms generally consistent with the rental and other
terms for similar Leases in the market area of the Land but in any event with a
minimum rental rate for a comparable unit as indicated on Exhibit D hereto as
such may be updated by the parties from time to time, (2) provides for free rent
or other concessions only if the same is consistent with prevailing market
conditions for similar properties and, in any case, for no greater than the
concessions indicated, if any, on Exhibit D hereto as such may be updated by the
parties from time to time, (3) provides for security deposits in reasonable,
market amounts, and (4) are entered into on the Approved Tenant Lease Form
without material modifications thereto; provided, however, any proposed Lease
which does not satisfy the foregoing requirements may still be categorized as an
Approved Tenant Lease to the extent Lender has provided express written approval
thereto or to the extent that such Lease is an existing Lease as of the date of
this Agreement or a renewal thereof.
 
Architectural Barrier Laws:  Any and all architectural barrier laws, including
without limitation, the Americans with Disabilities Act of 1990, P.L. 101-336,
as amended, or any successor thereto.
 
Assignee:  As defined in Section 9.3 hereof.
 
Business Day:  A weekday, Monday through Friday, except a legal holiday or a day
on which banking institutions in Dallas, Texas are authorized or required by law
to be closed.  Unless otherwise provided, the term "days" when used herein shall
mean calendar days.
 
 Cash Flow Reserve:  As defined on Exhibit B hereof.
 
Code:  The Uniform Commercial Code, as amended from time to time, in effect in
the state in which the Mortgaged Property is situated.
 
Compliance Certificate:  A certificate in the form of Exhibit G, attached hereto
and incorporated herein by reference, furnished to Lender and certified by the
appropriate officer or agent of Borrower pursuant to the applicable provisions
of this Agreement, certifying that as of the date thereof, among other things
that (i) the Debt Service Coverage Ratio for the applicable period covered by
the certificate is in the amount stated in the Compliance Certificate and
including such financial documentation or other backup information as may be
reasonably required by Lender, (ii) no Material Adverse Change has occurred
since the date hereof or, if a Material Adverse Change shall have occurred, a
specification in detail of the nature and duration of any Material Adverse
Change, and (iii) no Event of Default shall have occurred and be continuing or,
if any Event of Default shall have occurred and be continuing, a specification
in detail of the nature and period of existence thereof and any action taken or
proposed to be taken by Borrower to remedy such circumstance.
 
Condominium Declaration: As defined in Section 5.29 hereof.
 
Constituent Party:  Any signatory to this Agreement or any other Loan Document
that signs on Borrower's behalf (or on behalf of Guarantor or other specified
party) that is a corporation, limited liability company, limited liability
partnership, general partnership, limited partnership, joint venture, trust or
other type of business association or legal entity.
 
LOAN AGREEMENT - Page 2
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Contested Item:  Any Imposition, mechanic's or materialman's lien asserted
against all or any part of the Mortgaged Property if, and so long as
(i) Borrower has notified Lender of same within five (5) days of obtaining
knowledge thereof; (ii) Borrower shall diligently and in good faith contest the
same by appropriate legal or other proceedings which shall operate to prevent
the enforcement of collection of the same and the sale of the Mortgaged Property
or any part thereof to satisfy the same; (iii) Borrower shall have furnished to
Lender a cash deposit, or an indemnity bond reasonably satisfactory to Lender
with a surety reasonably satisfactory to Lender, in the amount of such
Imposition or lien claim, plus a reasonable additional sum to pay all costs,
interest and penalties that may be imposed or incurred in connection therewith,
to ensure payment of the matters under contest and to prevent any sale or
forfeiture of the Mortgaged Property or any part thereof; (iv) Borrower shall
promptly upon final determination thereof pay the amount of any such Imposition
or lien claim so determined, together with all costs, interest and penalties
which may be payable in connection therewith; (v) the failure to pay such
Imposition or lien claim does not constitute a default under any other lien
instrument, mortgage or security interest covering or affecting any part of the
Mortgaged Property; and (vi) notwithstanding the foregoing, Borrower shall
immediately upon request of Lender pay any such Imposition or lien claim
notwithstanding such contest, if in the reasonable opinion of Lender the
Mortgaged Property shall be in jeopardy or in danger of being forfeited or
foreclosed.  Lender may pay over any such cash deposit or part thereof to the
claimant entitled thereto at any time when, in the judgment of Lender, the
entitlement of such claimant is established.
 
Contracts:  All of the right, title, and interest of Borrower, including
equitable rights, in, to, and under any and all: (i) contracts for the purchase
and/or sale of all or any portion of the Mortgaged Property, whether such
contracts are now or at any time hereafter existing, including but without
limitation, any and all earnest money or other deposits escrowed or to be
escrowed or letters of credit provided or to be provided by the purchasers under
the contracts, including all amendments and supplements to and renewals and
extensions of the contracts at any time made, and together with all payments,
earnings, income, and profits arising from the sale of all or any portion of the
Mortgaged Property or from the contracts and all other sums due or to become due
under and pursuant thereto and together with any and all earnest money,
security, letters of credit or other deposits under any of the contracts;
(ii) contracts, licenses, permits, and rights relating to living unit
equivalents or other entitlements with respect to water, wastewater, and other
utility services whether executed, granted, or issued by a Person, which are
directly or indirectly related to, or connected with, the development,
ownership, maintenance or operation of the Mortgaged Property, whether such
contracts, licenses, and permits are now or at any time thereafter existing,
including without limitation, any and all rights of living unit equivalents or
other entitlements with respect to water, wastewater, and other utility
services, certificates, licenses, zoning variances, permits, and no-action
letters from each Governmental Authority required: (a) to evidence compliance by
Borrower and all Improvements constructed or to be constructed on the Mortgaged
Property with all Legal Requirements applicable to the Mortgaged Property; (b)
for the construction and/or development of any Improvements on the Mortgaged
Property or rehabilitation thereof, if applicable (c) to develop and/or operate
the Mortgaged Property as a commercial and/or residential project, as the case
may be; (iii) financing arrangements relating to the financing of or the
purchase of all or any portion of the Mortgaged Property by future purchasers;
(iv) Economic Incentives or similar agreements or understandings; (v) agreements
relating in any way to the construction, development or rehabilitation of the
Land or Improvements or provision of materials therefor; (vi) contracts with
architects or engineers or others for the preparation or provision of any plans
for the construction, development or rehabilitation of the Land or Improvements,
including all amendments and supplements to and renewals and extensions of such
contracts at any time made; and (vii) all other contracts which in any way
relate to the use, enjoyment, occupancy, operation, maintenance, repair,
management or ownership of the Mortgaged Property (save and except any and all
Leases).
 
LOAN AGREEMENT - Page 3
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Cure Period:  As defined in Section 7.1(b) hereof.
 
Debt Service Coverage Ratio:  As defined in Exhibit B hereof.
 
Debtor Relief Laws:  Title 11 of the United States Code, as now or hereafter in
effect, or any other applicable law, domestic or foreign, as now or hereafter in
effect, relating to bankruptcy, insolvency, liquidation, receivership,
reorganization, arrangement or composition, extension or adjustment of debts or
similar laws affecting the rights of creditors.
 
Default:  Any condition or event which, with the giving of notice or the passage
of time, or both, would constitute an Event of Default.
 
Default Interest Rate:  The rate of interest specified in the Note to be paid by
Borrower from and after the occurrence of an Event of Default but in no event in
excess of the Maximum Lawful Rate.
 
Designated Initial Value:  The lesser of (1) EIGHTEEN MILLION TWO HUNDRED
THIRTY-THREE THOUSAND NINETY-THREE AND NO/100 DOLLARS ($18,233,093.00), or
(2) the Appraised Value on an "as is" basis of the Land and Improvements.
 
Disposition:  Any sale, lease (except as expressly permitted pursuant to the
Loan Documents), exchange, assignment, conveyance, transfer, pledge, collateral
assignment, trade or other disposition of all or any part of the Mortgaged
Property (or any interest therein) or all or any part of the beneficial
ownership interest, held directly or indirectly, in Borrower (if Borrower is a
corporation, limited liability company, limited liability partnership, general
partnership, limited partnership, joint venture, trust, or other type of
business association or legal entity).
 
Economic Incentives:  Collectively, the right, title and interest of Borrower or
any Affiliate of Borrower in the Economic Incentive Agreements, but only to the
extent assignable, and all of Borrower's rights and the rights of any Affiliate
of Borrower to receive payments, receipts, refunds, revenues, interest,
municipal personnel or services or other rights whatsoever under any of the
Economic Incentive Agreements.
 
Economic Incentive Agreements:  All agreements or understandings with any
Governmental Authorities, whether now existing or hereafter in effect pursuant
to which any Economic Incentives are provided or are to be provided to Borrower
or relative to the Land to any Affiliate of Borrower including, without
limitation, agreements relative to Tax Increment Financing.
 
Economic Incentive Payments:  The right, title and interest of Borrower or any
Affiliate of Borrower in any payments paid or to be paid to Borrower or any
Affiliate of Borrower pursuant to any of the Economic Incentive Agreements.
 
Environmental Indemnity Agreement:  That certain Environmental Indemnity
Agreement of even date herewith executed by Borrower and Guarantor for the
benefit of Lender.
 
ERISA:  The Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001
etseq., as amended, and any and all successor statutes thereof.
 
Event of Default:  Any happening or occurrence described in Section 7.1 hereof.
 
Extension Fee:  A fee to be paid by Borrower to Lender in order to exercise each
of the First Extension Option and the Second Extension Option in the amount
equal to the product of twenty-five hundredths of one percent (0.25%) multiplied
by the Outstanding Principal Balance as of the date of such exercise.
 
LOAN AGREEMENT - Page 4
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Financing Statement:  The financing statement or financing statements (on
Standard Form UCC-1 or otherwise) identifying Borrower as "debtor" or as
"borrower" or similar in connection with the Loan Documents.
 
First Extended Maturity Date:  The date that is twelve (12) months after the
Original Maturity Date.
 
First Extension Option:  As defined in Section 2.3(a) hereof.
 
First Extension Period:  A single period of twelve (12) months commencing on the
day after the Original Maturity Date.
 
First Extension Request:  As defined in Section 2.3(a) hereof.
 
Fixtures:  All materials, supplies, equipment, systems, apparatus, and other
items now owned or hereafter acquired by Borrower and now or hereafter attached
to, installed in, or used in connection with (temporarily or permanently) any of
the Improvements or the Land, which are now owned or hereafter acquired by
Borrower and are now or hereafter attached to the Land or the Improvements,
including, but not limited to, any and all partitions, dynamos, window screens
and shades, draperies, rugs and other floor coverings, awnings, motors, engines,
boilers, furnaces, pipes, cleaning, call and sprinkler systems, fire
extinguishing apparatus and equipment, water tanks, swimming pools, heating,
ventilating, refrigeration, plumbing, laundry, lighting, generating, cleaning,
waste disposal, transportation (of people or things, including but not limited
to, stairways, elevators, escalators, and conveyors), incinerating, air
conditioning and air cooling equipment and systems, gas and electric machinery,
appurtenances and equipment, disposals, dishwashers, refrigerators and ranges,
recreational equipment and facilities of all kinds, lighting, traffic control,
waste disposal, raw and potable water, gas, electrical, storm and sanitary
sewer, telephone and cable television facilities, and all other utilities
whether or not situated in easements, together with all accessions,
appurtenances, replacements, betterments, and substitutions for any of the
foregoing and the proceeds thereof.
 
GAAP:  Generally accepted accounting principles, applied on a consistent basis,
as set forth in opinions of the Accounting Principles Board of the American
Institute of Certified Public Accountants or in statements of the Financial
Accounting Standards Board or their respective successors and which are
applicable in the circumstances as of the date in question.  Accounting
principles are applied on a "consistent basis" when the accounting principles
applied in a current period are comparable in all material respects to those
accounting principles applied in preceding periods.
 
Governmental Authority:  Any and all applicable courts, boards, agencies,
commissions, offices or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city or
otherwise) or for any quasi-governmental units (development districts or
authorities).
 
Guarantor (individually and/or collectively, as the context may require):  Owens
Realty Mortgage, Inc., a Maryland corporation, Owens Financial Group, Inc., a
California corporation, and any other party guaranteeing the repayment of all or
any part of the Indebtedness, the satisfaction of, or continued compliance with,
all or any part of the Obligations, or both.
 
Guarantor Financial Covenants:  Those certain covenants of Guarantor provided
in:  (i) Section 3.9 of the Guaranty-Carve-Out, or (ii) Section 3.9 of the
Guaranty- Repayment.
 
Guaranty (individually and/or collectively as the context may require):  That or
those instruments of guaranty, if any, now or hereafter in effect from Guarantor
to Lender guaranteeing the repayment of all or any part of the Indebtedness, the
satisfaction of, or continued compliance with, all or any portion of the
Obligations or both, including, without limitation, the Guaranty-Carve-Out and
the Guaranty-Repayment.
 
LOAN AGREEMENT - Page 5
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Guaranty-Carve-Out:  That certain Guaranty (Carveout) of even date herewith
executed by Guarantor for the benefit of Lender with respect to certain
specified recourse obligations of Guarantor thereunder.
 
Guaranty-Repayment:   That certain Guaranty (Repayment) of even date herewith
executed by Guarantor for the benefit of Lender.
 
Impositions:  (i) All real estate and personal property taxes, charges,
assessments, standby fees, excises and levies and any interest, costs or
penalties with respect thereto, general and special, ordinary and extraordinary,
foreseen and unforeseen, of any kind and nature whatsoever which at any time
prior to or after the execution hereof may be assessed, levied or imposed upon
the Mortgaged Property or the ownership, use, occupancy or enjoyment thereof, or
any part thereof, or the sidewalks, streets or alleyways adjacent thereto;
(ii) any charges, fees, license payments or other sums payable for or under any
easement, license or agreement maintained for the benefit of the Mortgaged
Property; (iii) water, gas, sewer, electricity and other utility charges and
fees relating to the Mortgaged Property; and (iv) assessments and charges
arising under any subdivision, condominium, planned unit development or other
declarations, restrictions, regimes or agreements affecting the Mortgaged
Property.
 
Impositions Reserve:  As defined in Section 6.6 hereof.
 
Improvements:  Any and all improvements of any kind or nature, and any and all
additions, alterations, betterments or appurtenances thereto, now or at any time
hereafter situated, placed or constructed upon the Land or any part thereof and
owned by Borrower, including, without limitation, those certain existing one
hundred fifty-four (154) residential condominium units and those
certain  fifteen (15) residential condominium units.
 
Indebtedness:  (i) The principal, interest and other sums evidenced by the Note
or the Loan Documents; (ii) any other amounts, payments or premiums payable
under the Loan Documents; (iii) the principal, interest and other sums evidenced
by the North Loan Documents; (iv) any other amounts, payments or premiums
payable under the North Loan Documents; (v) such additional or future sums
(whether or not obligatory), with interest thereon, as may hereafter be borrowed
by, or advanced from Lender, its successors or assigns, to the then record owner
of the Mortgaged Property, when evidenced by a promissory note which, by its
terms, is secured by the Lien Instrument (it being contemplated by Borrower and
Lender that such future indebtedness may be incurred); (vi) any and all other
indebtedness, obligations and liabilities of any kind or character of Borrower
to Lender, now or hereafter existing, absolute or contingent, due or not due,
arising by operation of law or otherwise, direct or indirect, primary or
secondary, joint, several, joint and several, fixed or contingent, secured or
unsecured by additional or different security or securities, including
indebtedness, obligations and liabilities to Lender of Borrower as a member of
any partnership, joint venture, trust or other type of business association or
other legal entity, and whether incurred by Borrower as principal, surety,
endorser, guarantor, accommodation party or otherwise; and (vii) any and all
renewals, modifications, amendments, restatements, rearrangements,
consolidations, substitutions, replacements, enlargements and extensions
thereof, it being contemplated by Borrower and Lender that Borrower may
hereafter become indebted to Lender in further sum or sums.
 
Insured Casualty:  As defined in Section 6.4 hereof.
 
Land:  The real property or interest therein described in Exhibit A attached
hereto and incorporated herein by reference, consisting of one hundred
fifty-four (154) individual fee simple condominium units and fifteen
(15)  individual fee simple condominium units together with all rights, titles,
interests and privileges of Borrower in and to (i) all streets, ways, roads,
alleys, easements, rights-of-way, licenses, rights of ingress and egress,
vehicle parking rights and public places, existing or proposed, abutting,
adjacent, used in connection with or pertaining to such real property or the
improvements thereon; (ii) any strips or gores of real property between such
real property and abutting or adjacent properties; (iii) all water, water rights
and water courses which are appurtenant to, located on, under or above or used
in connection with the Mortgaged Property, or any part thereof, whether
adjudicated or unadjudicated, conditional or absolute, tributary, or
non-tributary, surface or underground, designated or undesignated; (iv) timber,
crops, pertaining to such real property; and (v) all appurtenances and all
reversions and remainders in or to such real property.
 
LOAN AGREEMENT - Page 6
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Leases:  The right, title and interest of Borrower in any and all leases, master
leases, subleases, licenses, concessions, or other agreements (whether written
or oral, now or hereafter in effect) which grant to third parties a possessory
interest in and to, or the right to use or occupy, all or any part of the
Mortgaged Property, together with all security and other deposits or payments
made in connection therewith, whether entered into before or after the filing by
or against Borrower of any petition for relief under the United States
Bankruptcy Code, 11 U.S.C. §101, et seq., as amended.
 
Legal Requirements:  Any and all (i) present and future judicial decisions,
statutes (including Architectural Barrier Laws, environmental laws and
Prescribed Laws), laws, rulings, rules, regulations, orders, writs, injunctions,
decrees, permits, certificates or ordinances of any Governmental Authority in
any way applicable to Borrower, any Constituent Party, Guarantor or the
Mortgaged Property, including, without limiting the generality of the foregoing,
the ownership, use, occupancy, possession, operation, maintenance, alteration,
repair or reconstruction thereof; (ii) covenants, conditions and restrictions
contained in any deeds, other forms of conveyance or in any other instruments of
any nature that relate in any way or are applicable to the Mortgaged Property or
the ownership, use or occupancy thereof; (iii) presently or subsequently
effective bylaws and articles of incorporation, operating agreement and articles
of organization or partnership, limited partnership, joint venture, trust or
other form of business association agreement of Borrower or Guarantor;
(iv) Leases; (v) Contracts; and (vi) leases, other than those described in (iv)
above, and other contracts (written or oral), other than those described in (v)
above, of any nature that relate in any way to the Mortgaged Property and to
which Borrower or Guarantor may be bound, including, without limiting the
generality of the foregoing, any lease or other contract pursuant to which
Borrower is granted a possessory interest in and to the Land and/or the
Improvements.
 
Lien Instrument:  That certain Mortgage, Security Agreement and Fixture Filing
of even date herewith executed by Borrower for the benefit of Lender to secure
the payment of the Indebtedness and performance of the Obligations.
 
Loan:  The loan evidenced by the Note and governed by this Agreement.
 
Loan Amount:  THIRTEEN MILLION AND NO/100 DOLLARS ($13,000,000.00).
 
Loan Documents:  This Agreement, the Note, the Lien Instrument, the
Environmental Indemnity Agreement, the Guaranty, and any and all other
agreements, documents and instruments now or hereafter executed by Borrower,
Guarantor or any other Person or party in connection with the Loan evidenced by
the Note or in connection with the payment of the Indebtedness or the
performance and discharge of the Obligations, together with any and all
renewals, modifications, amendments, restatements, consolidations,
substitutions, replacements, extensions and supplements hereof and thereof.
 
Loan-to-Value Ratio:  As of the date of any determination thereof, the quotient
of (i) the then Outstanding Principal Balance, divided by (ii) the then
Appraised Value.
 
Local Association: As defined in Section 5.29 hereof.
 
Master Declaration: As defined in Section 5.29 hereof.
 
Master Association: As defined in Section 5.29 hereof.
 
LOAN AGREEMENT - Page 7
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Material Adverse Change:  Any event, circumstance, fact, condition, development
or occurrence that has had or could be reasonably expected to have a material
and adverse effect on any of:  (i) the business, operations, financial
condition, liabilities, assets, results of operations, capitalization, or
liquidity of Borrower, Guarantor or any Constituent Party; (ii) the value of the
Mortgaged Property; (iii) the ability of Borrower or Guarantor (or any Persons
comprising Borrower or Guarantor), to pay and perform the Indebtedness or the
other Obligations as and when the same become due; or (iv) the validity,
enforceability or binding effect of any of the Loan Documents.
 
Maturity Date:  The Original Maturity Date as such may have been extended
pursuant to Section 2.3 hereof, subject, however, to the right of acceleration
as herein provided and as provided elsewhere in the Loan Documents.
 
Maximum Lawful Rate:  The maximum lawful rate of interest which may be
contracted for, charged, taken, received or reserved by Lender in accordance
with the applicable laws of the State of Texas (or applicable United States
federal law to the extent that it permits Lender to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law), taking
into account all charges made in connection with the transaction evidenced by
the Note and the other Loan Documents.  To the extent that Lender is relying on
Chapter 303 of the Texas Finance Code to determine the Maximum Lawful Rate
payable on the Note and/or the Loan, Lender will utilize the weekly ceiling from
time to time in effect as provided in such Chapter 303, as amended.  To the
extent United States federal law permits Lender to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law, Lender
will rely on United States federal law instead of such Chapter 303 for the
purpose of determining the Maximum Lawful Rate.  Additionally, to the extent
permitted by applicable law now or hereafter in effect, Lender may, at its
option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Borrower as provided by applicable law now or
hereafter in effect.
 
Minerals:  All right, title and interest of Borrower in and to all substances
in, on, under or above the Land which are now, or may become in the future,
intrinsically valuable and which now or may be in the future enjoyed through
extraction or removal from the Land, including, without limitation, oil, gas,
all other hydrocarbons, coal, lignite, carbon dioxide, all other non-hydrocarbon
gases, uranium, all other radioactive substances, gold, silver, copper, iron and
all other metallic substances or ores.
 
Mortgaged Property:  The Land, Minerals, Fixtures, Improvements, Personalty,
Economic Incentives, Contracts, Leases, Rents, Reserves, and any interest of
Borrower now owned or hereafter acquired in and to the foregoing, together with
any and all other security and collateral of any nature whatsoever, now or
hereafter given by Borrower for the repayment of the Indebtedness or the
performance and discharge of the Obligations, together with any and all proceeds
of any of the foregoing.  As used in this Agreement, the term "Mortgaged
Property" shall be expressly defined as meaning all or, where the context
permits or requires, any part of the above and all or, where the context permits
or requires, any interest therein.
 
Net Cash Flow:  Borrower's net cash flow from the Mortgaged Property for any
particular calendar month calculated on a cash basis inclusive of all cash or
cash equivalent revenue of any nature whatsoever collected by Borrower in such
calendar month and net of (i) all payments by Borrower to Lender during such
month of principal and/or interest on the Loan pursuant to the Note, and
(ii) all bona fide, third party, ordinary operating expenses paid by Borrower
with respect to the Mortgaged Property during such month.  Net Cash Flow shall
be verified by Lender in Lender's reasonable discretion.
 
LOAN AGREEMENT - Page 8
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
North Note: That certain Promissory Note dated June 12, 2014 in the original
principal amount of $21,304,000.00 from TOTB North to Lender.
 
North Loan Documents:  All of the loan documents executed in connection with the
North Note, including but not limited to any loan agreement, mortgage,
environmental indemnity agreement, assignment of rents and revenues, guaranties
and any and all other agreements, documents and instruments now or hereafter
executed by TOTB North for the benefit of Lender, together with any and all
renewals, modifications, amendments, restatements, consolidations,
substitutions, replacements, extensions and supplements hereof and thereof.
 
Note:  That certain Promissory Note of even date herewith in the principal sum
of the Loan Amount (together with any and all renewals, modifications,
reinstatements, enlargements or extensions thereof) executed and delivered by
Borrower payable to the order of Lender, evidencing the Loan.
 
Obligations:  Any and all of the covenants, conditions, warranties,
representations and other obligations (other than to repay the Indebtedness)
made or undertaken by Borrower, Guarantor or any other Person or party to the
Loan Documents or the North Loan Documents to Lender or others as set forth in
the Loan Documents or the North Loan Documents, respectively.
 
Original Maturity Date:  The date that is thirty-six (36) months from the
effective date hereof.
 
Origination Fee:  The sum of one percent (1%) of the Loan Amount to be paid by
Borrower to Lender pursuant to the applicable provisions of this Agreement.
 
Outstanding Principal Balance:  As of the date of determination thereof, the
amount of principal then advanced and outstanding and payable by Borrower to
Lender in accordance with the Note and this Agreement.
 
Payment Date:  The first (1st) day of each and every calendar month during the
term of the Loan; provided, however, to the extent any Payment Date should fall
on a day which is not a Business Day, such Payment Date shall be deemed to be
the immediately succeeding Business Day.
 
Permitted Disposition:  The transfer of an interest in Borrower that:
 
(i)           occurs by inheritance, devise, bequest or by operation of law upon
the death of a natural person who is the owner of a direct or indirect ownership
interest in Borrower; or
 
(ii)           is to a trust, partnership or other entity for family estate
planning purposes; or
 
(iii)           constitutes an assignment of limited partner interests or other
non-management beneficial ownership interests in Borrower so long as (a) the
general partner or managing member, as applicable, of Borrower, the ultimate
ownership of such general partner and/or managing member of Borrower and the
day-to-day management of Borrower do not change, (b) such assignment does not
result in (taking into consideration any previous assignments) a change in
excess of forty-nine percent (49%) of the ultimate beneficial ownership interest
in Borrower (subject to Lender's credit review process described hereinbelow);
 
provided, however, in order for any such transfer of an interest to qualify as a
Permitted Disposition such a transfer must further (1) not constitute a Material
Adverse Change, (2) not result (either singularly or in the aggregate with prior
assignments) in any party as to which Lender has not undertaken its normal
credit and regulatory review process with satisfactory results becoming an
owner, directly or indirectly, in twenty percent (20%) or more of Borrower and
(3) be the subject of written notice to Lender within ten (10) days of such
assignment together with copies of all applicable assignment documents.
 
LOAN AGREEMENT - Page 9
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Permitted Exceptions:  Has the meaning set forth in the Lien Instrument.
 
Person:  Any corporation, limited liability company, limited liability
partnership, general partnership, limited partnership, firm, association, joint
venture, trust or any other association or legal entity, including any public or
governmental body, quasi-governmental body, agency or instrumentality, as well
as any natural person.
 
Personalty:  All of the right, title and interest of Borrower in and to
(i) furniture, furnishings, equipment, machinery, tangible personal property,
and goods located within, used in the operation of or derived from the
Improvements, (ii) crops, farm products, timber and timber to be cut and
extracted Minerals; (iii) general intangibles (including payment intangibles),
money, insurance proceeds, accounts, contract and subcontract rights,
trademarks, trade names, copyrights, monetary obligations, chattel paper
(including electronic chattel paper), instruments, investment property,
documents, letter of credit rights, inventory and commercial tort claims;
(iv) all cash funds, fees (whether refundable, returnable or reimbursable),
deposit accounts or other funds or evidences of cash, credit or indebtedness
deposited by or on behalf of Borrower with any governmental agencies, boards,
corporations, providers of utility services, public or private, including
specifically, but without limitation, all refundable, returnable or reimbursable
tap fees, utility deposits, commitment fees and development costs, any awards,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any Governmental Authority pertaining to the Land,
Improvements, Fixtures, Contracts, or Personalty, including but not limited to
those for any vacation of, or change of grade in, any streets affecting the Land
or the Improvements and those for municipal utility district or other utility
costs incurred or deposits made in connection with the Land; (v) any building
and construction materials and equipment and contracts related thereto; and (vi)
all other personal property of any kind or character as defined in and subject
to the provisions of the Code (Article 9 - Secured Transactions); any and all of
which are now owned or hereafter acquired by Borrower, and which are now or
hereafter situated in, on or about the Land or the Improvements, or used in or
necessary to the complete and proper planning, design, development,
construction, financing, use, occupancy or operation thereof, or acquired
(whether delivered to the Land or stored elsewhere) for use in or on the Land or
the Improvements, together with all accessions, replacements and substitutions
thereto or therefor and the proceeds thereof.
 
Prescribed Laws:  Any and all present and future judicial decisions, statutes,
rulings, rules, regulations, permits, certificates, orders and ordinances of any
Governmental Authority relating to terrorism or money laundering, including,
without limiting the generality of the foregoing, the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Pub. L. No. 107-56); the Trading with the Enemy Act (50
U.S.C.A. App. 1 etseq.); the International Emergency Economic Powers Act (50
U.S.C.A. § 1701-06); Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (relating to "Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism") and the
United States Treasury Department's Office of Foreign Assets Control list of
"Specifically Designated Nationals and Blocked Persons" (as published from time
to time in various mediums.)
 
Project Costs: The sum of the following: (i) the Designated Initial Value and
(ii) the amount of the costs necessary to close the Loan, including, without
limitation, reasonable attorney's fees and title costs.
 
Property Management Agreement:  As defined in Section 5.32 hereof.
 
Property Manager.  As defined in Section 5.32 hereof.
 
LOAN AGREEMENT - Page 10
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Regulatory Authority:  As defined in Section 2.5 hereof.
 
Rents:  All of the rents, revenues, royalties, income, issues, proceeds, bonus
monies, profits, security and other types of deposits (after Borrower acquires
title thereto) and other benefits paid or payable by parties to the Leases
and/or Contracts (other than Borrower) for using, leasing, licensing,
possessing, operating from, residing in, selling or otherwise enjoying all or
any portion of the Mortgaged Property.
 
Replacement Reserve:  As defined on Exhibit B hereof.
 
Replacement Reserve Repairs:  All capital improvements, repairs and replacements
performed at the Mortgaged Property, including the performance of work to the
roofs, chimneys, gutters, downspouts, paving, curbs, ramps, driveways,
balconies, porches, patios, exterior walls, exterior doors and doorways,
windows, carpets, appliances, fixtures, elevators and mechanical and HVAC
equipment.
 
Reserves:  All sums on deposit or due under any of the Loan Documents now or
hereafter executed by Borrower for the benefit of Lender including (i) the
accounts into which the Reserves have been deposited (including, without
limitation, the Impositions Reserve, Replacement Reserve, and the Cash Flow
Reserve); (ii) all insurance on said accounts; (iii) all accounts, contract
rights and general intangibles or other rights and interests pertaining thereto;
(iv) all sums now or hereafter therein or represented thereby; (v) all
replacements, substitutions or proceeds thereof; (vi) all instruments and
documents now or hereafter evidencing the Reserves or such accounts; (vii) all
powers, options, rights, privileges and immunities pertaining to the Reserves
(including the right to make withdrawals therefrom); and (viii) all proceeds of
the foregoing.
 
Restoration Casualty:  An Insured Casualty which (i) occurs prior to that date
that is nine (9) months prior to the Maturity Date; (ii) has a likely cost of
full restoration of the Improvement as determined by Lender not exceeding Five
Hundred Thousand and No/100 Dollars ($500,000.00); (iii) relates to damage to
the Improvements that is less than twenty-five percent (25%) of the net rentable
square feet of the Mortgaged Property; (iv) occurs when no Event of Default has
occurred and is then continuing; and (v) is such that in the reasonable judgment
of Lender (1) the Mortgaged Property can be restored within six (6) months to an
economic unit no less valuable than the same was prior to the Insured Casualty,
(2) such restoration can be substantially completed no later than six (6) months
preceding the Maturity Date, and (3) the Mortgaged Property shall continue,
throughout the period of restoration, to adequately secure the outstanding
balance of the Loan.
 
Second Extension Option:  As defined in Section 2.3 hereof.
 
Second Extension Period:  A single period of twelve (12) months commencing on
the day after the First Extended Maturity Date.
 
Second Extension Request:  As defined in Section 2.3(b) hereof.
 
Security Agreement:  All security agreements, whether contained in the Lien
Instrument, this Agreement, a separate security agreement or otherwise creating
a security interest in all personal property and fixtures of Borrower (including
replacements, substitutions and after-acquired property) now or hereafter
situated in or upon the Land or Improvements, or used or intended to be used in
the operation thereof, to secure the Loan.
 
Submerged Land Lease:  That certain Sovereignty Submerged Lands Lease No.
130191176, recorded November 2, 1993 in Official Records Book 16110, Page 3825;
as assigned by Assignment of Sovereignty Submerged Lands Lease recorded November
28, 1995 in Official Records Book 17004, Page 612; as modified by Modified
Sovereignty Submerged Lands Lease recorded June 20, 2000 in Official Records
Book 19160, Page 4292; as renewed by Sovereignty Submerged Lands Lease Renewal
recorded November 5, 2003 in Official Records Book 21798, Page 2081; as modified
by Sovereignty Submerged Lands Lease Modification to Reflect Change in Ownership
recorded March 2, 2005 in Official Records Book 23129, Page 455; and as modified
by Sovereignty Submerged Lands Lease Renewal Modification to Reflect Change in
Ownership and Change Description of Use recorded November 1, 2010 in Official
Records Book 27474, Page 2905.
 
LOAN AGREEMENT - Page 11
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Subordinate Lien Instrument:  Any mortgage, deed of trust, lien instrument,
pledge, lien (statutory, constitutional or contractual), security interest,
encumbrance or charge, conditional sale or other title retention agreement,
covering all or any part of the Mortgaged Property executed and delivered by
Borrower, the lien of which is subordinate and inferior to the lien of the Lien
Instrument.
 
Survey:  As defined in Section 5.15 hereof.
 
Tax Increment Financing:  Any Economic Incentive which provides partial payment
for or reimbursement of any and all infrastructure improvements based upon
incremental real estate tax value increases within a designated area and during
a certain period of time with respect to all or any portion of the Land, whether
for the benefit of Borrower or any Affiliate of Borrower, and whether now in
existence of hereafter in effect.
 
Title Company:  Fidelity National Title Insurance Company, through its issuing
agent, Shumaker, Loop & Kendrick, LLP issuing the Title Insurance, which shall
be acceptable to Lender in its sole and absolute discretion.
 
Title Insurance:  One or more title insurance commitments, binders or policies,
as Lender may require, issued by the Title Company, on a coinsurance or
reinsurance basis (with direct access endorsement or rights) if and as required
by Lender, in the maximum amount of the Loan insuring or committing to insure
that the Lien Instrument constitutes a valid lien covering the Land and
Improvements subject only to those exceptions which Lender may approve.
 
TOTB North: TOTB North, LLC, a Florida limited liability company.
 
Section 1.2.  Additional Definitions.  As used herein, the following terms shall
have the following meanings:  (i) "Hereof," "hereby," "hereto," "hereunder,"
"herewith" and similar terms mean of, by, to, under and with respect to this
Agreement or to the other documents or matters being referenced;
(ii) "heretofore" means before, "hereafter" means after, and "herewith" means
concurrently with the date of this Agreement; (iii) all pronouns, whether in
masculine, feminine or neuter form, shall be deemed to refer to the object of
such pronoun whether same is masculine, feminine or neuter in gender, as the
context may suggest or require; (iv) "including" means including without
limitation; (v) and all terms used herein, whether or not defined in Section 1.1
hereof, and whether used in singular or plural form, shall be deemed to refer to
the object of such term whether such is singular or plural in nature, as the
context may suggest or require.
 
ARTICLE II

 
THE LOAN
 
Section 2.1.  Agreement to Lend.  Lender hereby agrees to lend the Loan Amount
to Borrower, and Borrower hereby agrees to borrow such sum from Lender, all upon
and subject to the terms and provisions of this Agreement, such sum to be
evidenced by the Note.  The proceeds of the Loan will be disbursed
contemporaneously with the execution and delivery hereof upon satisfaction of
all conditions precedent thereto as provided in Section 3.2 hereof.
 
Section 2.2.  Promise to Pay and Perform; Time of Essence.  Borrower will pay
(or cause to be paid) the Indebtedness as and when specified in the Note, the
other Loan Documents, and the North Loan Documents and will perform and
discharge (or cause to be performed and discharged) all of the Obligations, in
full and on or before the date same are to be performed.  Time is of the essence
with respect to each and every promise, covenant or obligation of Borrower
specified in the Loan Documents.
 
LOAN AGREEMENT - Page 12
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Section 2.3.  Extension Options.
 
(a) First Extension Option.  Borrower shall have the right and option to extend
the Original Maturity Date to the First Extended Maturity Date (the “First
Extension Option”).  Such First Extension Option shall be granted to Borrower
only if all of the following conditions have been simultaneously satisfied as of
the commencement date of the First Extension Period (unless an earlier date is
specified hereinbelow):
 
(1) Receipt by Lender of a written request of Borrower (the "First Extension
Request") given to Lender not less than forty-five (45) days prior to the
Original Maturity Date but not more than ninety (90) days prior to the Original
Maturity Date;
 
(2) payment to Lender, in cash, of the Extension Fee with respect to said First
Extension Option;
 
(3) no Event of Default shall have occurred and be then existing;
 
(4) no Material Adverse Change shall have occurred;
 
(5) receipt by Lender (at Borrower's sole cost and expense) in form and
substance reasonably acceptable to Lender as of the date of the First Extension
Request of an appraisal evidencing an Appraised Value resulting in a
Loan-to-Value Ratio less than or equal to sixty-five percent (65%);
 
(6) to the extent Lender shall have determined that any of the Reserves are then
currently underfunded in Lender's reasonable discretion, then Borrower shall
have effectuated additional deposits into such Reserves to satisfy such
shortfall; and
 
(7) Borrower shall have provided Lender with a then current Compliance
Certificate including written evidence reasonably satisfactory to Lender that
the Debt Service Coverage Ratio shall then equal or exceed 1.35.
 
(b) Second Extension Option.  In the event Borrower has exercised its option
described in Section 2.3(a) to Lender’s satisfaction, then Borrower shall have
the right and option to extend the First Extended Maturity Date to a date ending
upon the expiration of the Second Extension Period (the “Second Extension
Option”).  Such Second Extension Option shall be granted to Borrower only if all
of the following conditions have been simultaneously satisfied as of the
commencement date of the Second Extension Period (unless an earlier date is
specified hereinbelow)
 
(1) Receipt by Lender of a written request of Borrower (the "Second Extension
Request") given to Lender not less than forty-five (45) days prior to the
Original Maturity Date but not more than ninety (90) days prior to the First
Extended Maturity Date;
 
(2) payment to Lender, in cash, of the Extension Fee with respect to said Second
Extension Option;
 
(3) no Event of Default shall have occurred and be then existing;
 
(4) no Material Adverse Change shall have occurred;
 
LOAN AGREEMENT - Page 13
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
(5) receipt by Lender (at Borrower's sole cost and expense) in form and
substance reasonably acceptable to Lender as of the date of the Second Extension
Request of an appraisal evidencing an Appraised Value resulting in a
Loan-to-Value Ratio less than or equal to sixty-five percent (65%);
 
(6) to the extent Lender shall have determined that any of the Reserves are then
currently underfunded in Lender's reasonable discretion, then Borrower shall
have effectuated additional deposits into such Reserves to satisfy such
shortfall; and
 
(7) Borrower shall have provided Lender with a then current Compliance
Certificate including written evidence reasonably satisfactory to Lender that
the Debt Service Coverage Ratio shall then equal or exceed 1.35.
 
Section 2.4.  Application of Proceeds.  Unless specifically otherwise provided
in the Loan Documents, Lender shall be entitled to apply any proceeds or
payments or other sums received (including, without limitation, any rents,
applied reserves, insurance or condemnation proceeds or other proceeds of sale,
lease or other disposition of all or any portion of the Mortgaged Property) in
such order and priority against the Indebtedness and Obligations as Lender may
reasonably elect; provided, however, absent the election to the contrary by
Lender such proceeds or payments shall be applied in the following order and
priority:  (i) to the payment of all expenses of advertising, selling, and
conveying the Mortgaged Property or part thereof, and/or prosecuting or
otherwise collecting Rents, proceeds, premiums, or other sums including
reasonable attorneys' fees; (ii) to the remainder of the Indebtedness as
follows:  first, to the remaining accrued but unpaid interest, second, to the
matured portion of principal of the Indebtedness, and third, to prepayment of
the unmatured portion, if any, of principal of the Indebtedness applied to
installments of principal in inverse order of maturity; (iii) the balance, if
any and to the extent applicable, remaining after the full and final payment of
the Indebtedness and full performance and discharge of the Obligations to the
holder of any inferior liens covering the Mortgaged Property, if any, in order
of the priority of such inferior liens (Lender shall hereby be entitled to rely
exclusively upon a commitment for title insurance issued to determine such
priority); and (iv) the cash balance, if any, to Borrower.  The application of
proceeds of sale or other proceeds as otherwise provided herein shall be deemed
to be a payment of the Indebtedness like any other payment.  The balance of the
Indebtedness remaining unpaid, if any, shall remain fully due and owing in
accordance with the terms of the Note or the other Loan Documents.  The
application of proceeds described herein shall not apply to any proceeds which
may be realized by Lender with respect to any of the Mortgaged Property
following a foreclosure (or foreclosures) of the Lien Instrument.
 
Section 2.5.  Appraisals.
 
(a) Reserved.
 
(b) If, as a result of the occurrence of a Material Adverse Change, any test
appraisal is required by Lender, the Federal Deposit Insurance Corporation, the
Office of Comptroller of Currency or any other governmental entity or
quasi-governmental entity which has the authority and power to regulate the
business and other activities of Lender ("Regulatory Authority"), Borrower
shall, within sixty (60) days following a written request therefor by Lender,
furnish to Lender (at Borrower's sole cost and expense) an appraisal in form,
substance and by an appraising firm acceptable to Lender and, if applicable, the
Regulatory Authority requiring such appraisal pursuant to this Section 2.5(b),
provided that Borrower shall not be required to furnish more than one (1) such
test appraisals in any calendar year unless there is an Event of Default,
Insured Casualty, condemnation proceeding for the Land, or Borrower exercises
its First Extension Option or its Second Extension Option.  In the event
Borrower should fail to timely provide an acceptable appraisal of the Mortgaged
Property pursuant to this Section, then, and in such event, Lender shall be
entitled to obtain its own appraisal of the Mortgaged Property at Borrower's
sole cost and expense.  Lender shall further be entitled, at any time, to obtain
an appraisal on its own, and at its own expense, and any such appraisal obtained
by Lender may be utilized by Lender (even in lieu of other available appraisals)
to undertake any loan-to-value calculations described in the Loan Documents.
 
LOAN AGREEMENT - Page 14
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Section 2.6.  Equity Requirements.  Borrower agrees to provide an aggregate
equity contribution of no less than an amount equal to the greatest of (i) FIVE
MILLION FIVE HUNDRED SIXTY-EIGHT THOUSAND AND NO/100 DOLLARS
($5,568,000.00), (ii) thirty percent (30%) of the Project Costs, or (iii) the
Project Costs less the Loan Amount.
 
Section 2.7.  Not Revolver.  This Loan facility is not intended, in whole or in
part, to be "revolving" in nature and it is expressly agreed that no principal
amount repaid by Borrower may be reborrowed by Borrower.
 
ARTICLE III

 
CONDITIONS TO CLOSING
 
Section 3.1.  Reserved.
 
Section 3.2.  Conditions to Closing.  The obligation of Lender to make the Loan
hereunder, is subject to the prior or simultaneous occurrence of each of the
following conditions:
 
(a) Lender shall have received from Borrower all of the Loan Documents duly
executed by Borrower and, if applicable, by Guarantor;
 
(b) Lender shall have received certified copies of resolutions of Borrower, if
Borrower is a corporation, or a certified copy of a consent of partners, if
Borrower is a partnership, or similar resolutions or consents, if Borrower is a
limited liability company, authorizing execution, delivery and performance of
all of the Loan Documents and authorizing the borrowing hereunder, along with
such certificates of existence, certificates of good standing and other
certificates or documents as Lender may reasonably require to evidence
Borrower's authority;
 
(c) Lender shall have received payment of the Origination Fee;
 
(d) Lender shall have received each and every one of its pre-closing
requirements satisfied in all respects to Lender's full satisfaction including,
without limitation (i) organizational documents of Borrower and any Constituent
Party, (ii) evidence that the Mortgaged Property is not within a designated
flood plain, or if the Mortgaged Property is within a designated flood plain,
then evidence of flood insurance satisfactory to Lender, (iii) the Title
Insurance, (iv) a current Survey, (v) an opinion of counsel for Borrower,
(vi) current financial statements of Borrower and Guarantor, (x) such other
information or other due diligence as Lender may require; and
 
(e) Borrower shall have provided and funded all equity requirements pursuant to
Section 2.6 hereof to the full satisfaction of Lender.
 
Section 3.3.  Reserved.
 
Section 3.4.  Reserved.
 
LOAN AGREEMENT - Page 15
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Section 3.5.  Reserved.
 
Section 3.6.  Reserved.
 
Section 3.7.  No Third Party Beneficiaries.  The benefits of this Agreement
shall not inure to any third party, nor shall this Agreement be construed to
make or render Lender liable for debts or claims accruing to any such Persons
against Borrower.  Notwithstanding anything contained in the Loan Documents, or
any conduct or course of conduct by the parties hereto, before or after signing
the Loan Documents, this Agreement shall not be construed as creating any
rights, claims or causes of action against Lender, or any of its officers,
directors, agents or employees, in favor of any contractor, subcontractor,
supplier of labor or materials, or any of their respective creditors, or any
other Person other than Borrower.
 
ARTICLE IV

 
WARRANTIES AND REPRESENTATIONS
 
Borrower hereby unconditionally warrants and represents to Lender, as of the
date hereof and at all times during the term of the Agreement, as follows:
 
Section 4.1.  Organization and Power.  If Borrower or any Constituent Party is a
corporation, limited liability company, general partnership, limited
partnership, limited liability partnership, joint venture, trust or other type
of business association, as the case may be, Borrower and any Constituent Party,
if any, (i) is duly incorporated or organized with a legal status separate from
its Affiliates, validly existing, and in good standing under the laws of the
state of its formation or existence, and has complied with all conditions
prerequisite to its doing business in the state in which the Mortgaged Property
is situated, and (ii) has all requisite power and all governmental certificates
of authority, licenses, permits, qualifications and documentation to own, lease
and operate its properties and to carry on its business as now being, and as
proposed to be, conducted.
 
Section 4.2.  Validity of Loan Documents.  The execution, delivery and
performance by Borrower of the Loan Documents (other than the Guaranty) (i) if
Borrower or any Constituent Party is a corporation, limited liability company,
general partnership, limited partnership, joint venture, trust or other type of
business association, as the case may be, are within Borrower's and each
Constituent Party's powers and have been duly authorized by Borrower's and each
Constituent Party's board of directors, shareholders, partners, venturers,
trustees or other necessary parties, and all other requisite action for such
authorization has been taken; (ii) have received any and all requisite prior
governmental approvals in order to be legally binding and enforceable in
accordance with the terms thereof; and (iii) will not violate, be in conflict
with or constitute (with due notice or lapse of time, or both) a default under
any Legal Requirement or result in the creation or imposition of any lien,
charge or encumbrance of any nature whatsoever upon any of Borrower's and any
Constituent Party's or Guarantor's property or assets, except as contemplated by
the provisions of the Loan Documents.  The Loan Documents constitute the legal,
valid and binding obligations of Borrower, Guarantor and others obligated under
the terms of the Loan Documents, enforceable in accordance with their respective
terms except to the extent limited by bankruptcy, insolvency or other laws
affecting the rights of creditors generally.
 
Section 4.3.  Information.  All information, financial statements, reports,
papers and data given or to be given to Lender with respect to Borrower, each
Constituent Party, Guarantor and others obligated under the terms of the Loan
Documents or the Mortgaged Property are, or at the time of delivery will be,
accurate, complete and correct in all material respects and do not, or will not,
omit any fact, the inclusion of which is necessary to prevent the facts
contained therein from being materially misleading.  Since the date of the
financial statements of Borrower, any Constituent Party, Guarantor or other
party liable for payment of the Indebtedness or performance of the Obligations
or any part thereof heretofore furnished to Lender, no Material Adverse Change
has occurred, and except as heretofore disclosed in writing to Lender, Borrower,
each Constituent Party, Guarantor or any other such party has not incurred any
material liability, direct or indirect, fixed or contingent.
 
LOAN AGREEMENT - Page 16
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Section 4.4.  Business Purposes.  The Loan evidenced by the Note is solely for
the purpose of carrying on or acquiring a business of Borrower, and is not for
personal, family, household or agricultural purposes.
 
Section 4.5.  Mailing Address.  Borrower's mailing address, as set forth in the
notice provision hereof or as changed pursuant to such provision, is true and
correct.
 
Section 4.6.  Relationship of Borrower and Lender.  The relationship between
Borrower and Lender is solely that of debtor and creditor, and Lender has no
fiduciary or other special relationship with Borrower, and no term or condition
of any of the Loan Documents shall be construed so as to deem the relationship
between Borrower and Lender to be other than that of debtor and creditor.
 
Section 4.7.  No Reliance on Lender.  Borrower is experienced in the ownership
and operation of properties similar to the Mortgaged Property, and Borrower and
Lender have and are relying solely upon Borrower's expertise and business plan
in connection with the construction of the Improvements and ownership and
operation of the Mortgaged Property.  Borrower is not relying on Lender's
expertise or business acumen in connection with the Mortgaged Property.
 
Section 4.8.  No Litigation.  After due investigation and inquiry, there are no
(i) actions, suits or proceedings, at law or in equity, before any Governmental
Authority or arbitrator pending or, to the best of Borrower's knowledge,
threatened against or affecting Borrower, Guarantor, any Constituent Party or
involving the Mortgaged Property; (ii) outstanding or unpaid judgments against
Borrower, Guarantor, any Constituent Party or the Mortgaged Property; or
(iii) defaults by Borrower with respect to any order, writ, injunction, decree
or demand of any Governmental Authority or arbitrator.
 
Section 4.9.  Reserved.
 
Section 4.10.  Legal Requirements.  To the best of Borrower's knowledge after
investigation and due inquiry, no violation of any Legal Requirements exists
with respect to the Mortgaged Property and neither Borrower nor Guarantor are in
default with respect to any Legal Requirements.
 
Section 4.11.  Utility Services.  All utility services of sufficient size and
capacity necessary the use of the Improvements for their intended purposes are
available at the property line(s) of the Land and are connected to the
Improvements, including potable water, storm and sanitary sewer, gas, electric,
telephone facilities and cable TV.
 
Section 4.12.  Access.  All roads necessary for the full utilization of the
Improvements for their intended purposes have been completed and have been
dedicated to the public use and accepted by the appropriate Governmental
Authority.
 
Section 4.13.  No Commencement.  As of the date of this Agreement, no steps to
commence construction on the Land, including steps to clear or otherwise prepare
the Land for construction thereon or the delivery of material in connection
therewith have been taken, nor has any contract or other agreement for
construction thereon been entered into, for furnishing materials for such
construction or for any other purpose, the performance of which by the other
party thereto would give rise to a lien on the Land.
 
LOAN AGREEMENT - Page 17
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Section 4.14.  Financial Statements.  Each financial statement of Borrower or
Guarantor delivered heretofore, concurrently herewith or hereafter to Lender was
and will be prepared in conformity with Acceptable Accounting Standards and
completely and accurately disclose the financial condition of such applicable
entity (including all contingent liabilities) as of the date thereof and for the
period covered thereby, and there has been no Material Adverse Change in any of
Borrower's or Guarantors' financial condition subsequent to the date of the most
recent financial statement of such party delivered to Lender.
 
Section 4.15.  Statements.  No certificate, statement, report or other
information delivered heretofore, concurrently herewith or hereafter by Borrower
or Guarantor to Lender in connection herewith, or in connection with any
transaction contemplated hereby, contains or will contain any untrue statement
of a material fact or fails to state any material fact necessary to keep the
statements contained therein from being misleading, and same were true, complete
and accurate as of the date hereof.
 
Section 4.16.  ERISA.  None of Borrower, Guarantor or any such party's
Constituent Parties are an "employee benefit plan" as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, and the assets of such parties do
not constitute "plan assets" of one or more such plans within the meaning of
29 C.F.R. Section 2510.3-101.
 
Section 4.17.  Indebtedness, Operations and Fundamental Changes of
Borrower.  Borrower:  (a) does not own any asset other than (i) the Mortgaged
Property, (ii) incidental personal property necessary for the operation of the
Mortgaged Property, and (iii) the equity interests in TOTB North; (b) is not
engaged in any business other than the ownership, management and operation of
the Mortgaged Property and the ownership, management and operation of TOTB
North; (c) has not entered into any contract or agreement with any member,
manager, general partner, principal or Affiliate of Borrower, except as has been
disclosed to Lender and which is upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arms' length basis with third parties other than an Affiliate; (d) has not
incurred any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than (i) the indebtedness evidenced by the
Note and Loan Documents, and (ii) trade payables or accrued expenses incurred in
the ordinary course of business of operating the Mortgaged Property; no debt
whatsoever may be secured (senior, subordinate or pari passu) by the Mortgaged
Property except the Indebtedness; (e) has not made any loans or advances to any
third party (including any member, manager, general partner, principal or
Affiliate of Borrower or Guarantor); (f) is solvent and is able to pay its debts
from its assets as the same shall become due; (g) has done all things necessary
to preserve its existence and organizational formalities; and has not amended,
modified or otherwise changed its organizational documents (or allowed a general
partner, member, manager or any other party to change its organizational
documents) except as has been disclosed to Lender and, in any case, has not made
or allowed any such amendment, modification or change which adversely affects
Borrower or any such general partner's, member's or manager's existence as a
single-purpose, single-asset "bankruptcy remote" entity; (h) has continuously
conducted and operated its business as presently conducted and operated; (i) has
maintained its books and records and bank accounts separate from those of its
Affiliates, including its general partners, principals and members; (j) has at
all times held itself out to the public as a legal entity separate and distinct
from any other entity (including any general partner, principal, member or
Affiliate); (k) has filed its own tax returns (if yet applicable); (l) has
maintained and currently maintains adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations; (m) has not, nor has any member, manager,
shareholder, partner, principal or Affiliate sought the dissolution or winding
up, in whole or in part, of Borrower; (n) has not entered into any transaction
of merger or consolidation, or acquired by purchase or otherwise all or
substantially all of the business or assets of, or any stock or beneficial
ownership of, any entity; (o) has not commingled the funds and other assets of
Borrower with those of any member, manager, general partner, principal or
Affiliate or any other Person; (p) has maintained its assets in such a manner
that it is not costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or any other Person; (q) has, and
any general partner, member or manager of Borrower has, at all times since their
respective formation, observed all legal and customary formalities regarding
their respective formation; (r) does not hold itself out to be responsible for
the debts and obligations of any other Person; and (s) is not currently the
subject of a voluntary or involuntary bankruptcy proceeding or other insolvency
proceeding whatsoever.
 
LOAN AGREEMENT - Page 18
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Section 4.18.  No Investment Company.  None of Borrower, Guarantor or any such
parties' Constituent Parties is an "investment company" within the meaning of
the Investment Company Act of 1940, nor is any such party "controlled" by an
"investment company" within the meaning of the Investment Company Act of 1940.
 
Section 4.19.  No Margin Stock.  None of Borrower, Guarantor or any such
parties' Constituent Parties is engaged principally or has as one of its
important activities, directly or indirectly, the business of extending credit
for the purpose of purchasing or carrying margin stock, and none of the proceeds
of the Loan will be used, directly or indirectly, to purchase or carry any
margin stock or be made available by any such parties in any manner to any other
Person to enable or assist such person in purchasing or carrying margin stock,
or otherwise used or made available for any other purpose which might violate
the provisions of Regulations G, T, U or X of the Board of Governors of the
Federal Reserve System.
 
Section 4.20.  Disclaimer of Extension or Permanent Financing.  Borrower
acknowledges and agrees that, except as specifically provided in Section 2.3 of
this Agreement, Lender has not made any commitments, either express or implied,
to extend the term of the Loan past its stated maturity date or to provide
Borrower with any further financing with respect to the Mortgaged Property
including any financing of a "permanent" nature.
 
Section 4.21.  No Current Pledge of Ownership Interest.  No direct or indirect
ownership interest in Borrower, any Constituent Party or any owner, directly or
indirectly therein (including any owner, directly or indirectly, of a beneficial
interest) shall be subjected to a security interest, pledge, agreement to sell
or any other similar encumbrance and no such security interest, pledge,
agreement to sell or similar encumbrance currently exists with respect to any
such interest.
 
ARTICLE V

 
COVENANTS OF BORROWER
 
Borrower hereby unconditionally covenants and agrees with Lender, until the Loan
shall have been paid in full and the lien of the Lien Instrument shall have been
released, as follows:
 
LOAN AGREEMENT - Page 19
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Section 5.1.  Existence.  Borrower will and will cause each Constituent Party to
preserve and keep in full force and effect its existence (separate and apart
from its Affiliates), rights, franchises and trade names.
 
Section 5.2.  Compliance with Legal Requirements.  Borrower will, in all
material respects, promptly and faithfully (and will promptly and faithfully
cause the Mortgaged Property to) comply with, conform to and obey all Legal
Requirements, whether the same shall necessitate structural changes in,
improvements to or interfere with the use or enjoyment of the Mortgaged
Property.
 
Section 5.3.  Payment of Impositions.  Except for Contested Items, Borrower will
duly pay and discharge, or cause to be paid and discharged, the Impositions not
later than the earlier to occur of (i) the due date thereof; (ii) the day any
fine, penalty, interest or cost may be added thereto or imposed; or (iii) the
day any lien may be filed for the nonpayment thereof (if such day is used to
determine the due date of the respective item), and Borrower shall deliver to
Lender a written receipt evidencing the payment of the respective Imposition.
 
Section 5.4.  Repair.  Borrower will keep the Mortgaged Property in no less than
an industry standard condition for projects similar in nature and location to
the Improvements and will make all repairs, replacements, renewals, additions,
betterments, improvements and alterations thereof and thereto, interior and
exterior, structural and nonstructural, ordinary and extraordinary, foreseen and
unforeseen, which are necessary or reasonably appropriate to keep same in such
order and condition.
 
Section 5.5.  Insurance.  Borrower shall, at Borrower's expense, maintain or
cause to be maintained in force and effect on the Mortgaged Property at all
times while this Agreement continues in effect insurance coverage satisfying
Lender's then current requirements and criteria (including, without limitation,
Lender's requirements as to amount, identity of insurer and nature of
coverage).  All such insurance shall (i) be with insurers authorized to do
business in the state in which the Land is situated and who have and maintain a
rating of at least A-, V or better from Best's Insurance Guide; (ii) contain the
complete address of the Land (or a complete legal description); (iii) be for a
term of at least one (1) year; (iv) contain deductibles no greater than Twenty
Five Thousand and No/100 Dollars ($25,000.00) or as otherwise required by
Lender; and (v) be subject to the approval of Lender as to insurance companies,
amounts, content, forms of policies, method by which premiums are paid and
expiration dates.  Borrower shall as of the date hereof deliver to Lender
evidence that said insurance policies have been paid current as of the date
hereof and certified copies of such insurance policies and original certificates
of insurance signed by an authorized agent evidencing such insurance
satisfactory to Lender.  Borrower shall renew all such insurance and deliver to
Lender certificates evidencing such renewals at least fifteen (15) days before
any such insurance shall expire.  Without limiting the required endorsements to
insurance policies, Borrower further agrees that all such policies shall provide
that proceeds thereunder shall be payable to Lender, its successors and assigns,
pursuant and subject to a mortgagee clause (without contribution) of standard
form attached to, or otherwise made a part of, the applicable policy and that
Lender, its successors and assigns, shall be named as an additional insured
under all liability insurance policies.  Borrower further agrees that all such
insurance policies:  (i) shall provide for at least fifteen (15) days' prior
written notice to Lender prior to any cancellation or termination thereof and
prior to any modification thereof which affects the interest of Lender;
(ii) shall contain an endorsement or agreement by the insurer that any loss
shall be payable to Lender in accordance with the terms of such policy
notwithstanding any act or negligence of Borrower which might otherwise result
in forfeiture of such insurance; and (iii) shall either name Lender as an
additional insured or waive all rights of subrogation against Lender.  The
delivery to Lender of the insurance policies or the certificates of insurance as
provided above shall constitute an assignment of all proceeds payable under such
insurance policies by Borrower to Lender as further security for the
Indebtedness secured hereby.  In the event of foreclosure of the Lien
Instrument, or other transfer of title to the Mortgaged Property in
extinguishment in whole or in part of the secured Indebtedness, all right, title
and interest of Borrower in and to all proceeds payable under such policies then
in force concerning the Mortgaged Property shall thereupon vest in the purchaser
at such foreclosure, or in Lender or other transferee in the event of such other
transfer of title.  Approval of any insurance by Lender shall not be a
representation of the solvency of any insurer or the sufficiency of any amount
of insurance.  In the event Borrower fails to provide, maintain, keep in force
or deliver and furnish to Lender the policies of insurance required by this
Agreement or evidence of their renewal as required herein, Lender may, but shall
not be obligated to, procure such insurance at Borrower's sole expense and
Borrower shall pay all amounts advanced by Lender, together with interest
thereon at the Default Interest Rate from and after the date advanced by Lender
until actually repaid by Borrower, promptly upon demand by Lender.  Any amounts
so advanced by Lender, together with interest thereon at the Default Interest
Rate, shall be secured by this Agreement, the Lien Instrument and by all of the
other Loan Documents securing all or any part of the Indebtedness.  Lender shall
not be responsible for nor incur any liability for the insolvency of the insurer
or other failure of the insurer to perform, even though Lender has caused the
insurance to be placed with the insurer after failure of Borrower to furnish
such insurance.
 
LOAN AGREEMENT - Page 20
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
COLLATERAL PROTECTION INSURANCE NOTICE:  (A) BORROWER IS REQUIRED TO (i) KEEP
THE MORTGAGED PROPERTY INSURED AGAINST DAMAGE IN THE AMOUNT SPECIFIED HEREIN;
(ii) PURCHASE THE INSURANCE FROM AN INSURER THAT IS AUTHORIZED TO DO BUSINESS IN
THE STATE WHERE THE LAND IS LOCATED OR AN ELIGIBLE SURPLUS LINES INSURER OR
OTHERWISE AS PROVIDED HEREIN; AND (iii) NAME LENDER AS THE PERSON TO BE PAID
UNDER THE POLICY IN THE EVENT OF A LOSS AS PROVIDED HEREIN; (B) SUBJECT TO THE
PROVISIONS HEREOF, BORROWER MUST, IF REQUIRED BY LENDER, DELIVER TO LENDER A
COPY OF THE POLICY AND PROOF OF THE PAYMENT OF PREMIUMS; AND (C) SUBJECT TO THE
PROVISIONS HEREOF, IF BORROWER FAILS TO MEET LENDER'S REQUIREMENTS FOR INSURANCE
COVERAGE AS DESCRIBED HEREINABOVE, LENDER MAY OBTAIN COLLATERAL PROTECTION
INSURANCE ON BEHALF OF BORROWER AT BORROWER'S EXPENSE.
 
Section 5.6.  Inspection.  Borrower will permit Lender and its agents,
representatives and employees, to inspect the Mortgaged Property at all
reasonable times during normal business hours with prior notice to Borrower,
except if an Event of Default exists, in which case Lender may inspect the
Mortgaged Property at all reasonable times with or without notice to Borrower.
 
Section 5.7.  Payment for Labor and Materials.  Except for a Contested Item,
Borrower will promptly pay all bills for labor, materials and specifically
fabricated materials incurred in connection with the Mortgaged Property and
never permit to exist in respect of the Mortgaged Property or any part thereof
any lien or security interest, even though inferior to the liens and security
interests hereof, for any such bill, and in any event never permit to be created
or exist in respect of the Mortgaged Property, or any part thereof, any other or
additional lien or security interest on a parity with, superior or inferior to
any of the liens or security interests hereof, except for the Permitted
Exceptions.
 
LOAN AGREEMENT - Page 21
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Section 5.8.  Further Assurances and Corrections.  From time to time, at the
request of Lender, Borrower will (i) promptly correct any defect, error or
omission which may be discovered in the contents of any of the Loan Documents or
in the execution or acknowledgment thereof; (ii) execute, acknowledge, deliver,
record and/or file such further instruments and perform such further acts and
provide such further assurances as may be necessary, desirable or proper, in
Lender's opinion, to carry out more effectively the purposes of the Loan
Documents; (iii) execute, acknowledge, deliver, procure, file and/or record any
document or instrument (including any Financing Statement) deemed advisable by
Lender to protect the liens and the security interests herein granted against
the rights or interests of third persons; provided, however, to the extent
Lender should elect to do so, Borrower hereby irrevocably authorizes Lender at
any time and from time to time to prepare and file of record in any jurisdiction
an "all-assets" Financing Statement, subsequent Financing Statements or
Financing Statement Amendments deemed advisable by Lender to protect the liens
and security interests herein granted against the rights or interests of third
persons without any signature by Borrower or any representative thereof; and
(iv) pay all costs connected with any of the foregoing.
 
Section 5.9.  Statement of Unpaid Balance.  At any time and from time to time,
Borrower will furnish promptly, upon the request of Lender, a written statement
or affidavit, in form reasonably satisfactory to Lender, stating the unpaid
balance of the Indebtedness and that there are no offsets or defenses against
full payment of the Indebtedness and the terms hereof, or if there are any such
offsets or defenses, specifying them.
 
Section 5.10.  Disclosures.  If at any time Borrower shall become aware of the
existence or occurrence of any financial or economic conditions or natural
disasters which might constitute a Material Adverse Change, Borrower shall
promptly notify Lender of the existence or occurrence thereof and of Borrower's
opinion as to what effects such may have on the Mortgaged Property or
Borrower.  Borrower shall also give prompt notice to Lender of (i) the serious
illness or death of any principal or key employee of Borrower; (ii) any
litigation or dispute, threatened or pending against or affecting Borrower, the
Mortgaged Property or Guarantor which could constitute a Material Adverse
Change; (iii) any Event of Default; (iv) any default by Borrower or any
acceleration of any indebtedness owed by Borrower under any contract to which
Borrower is a party; (v) any default by Guarantor or any acceleration of any
indebtedness owed by Guarantor under any contract to which such entity is a
party; and (vi) any change in the character of Borrower's business as it existed
on the date hereof.
 
Section 5.11.  Delivery of Contracts.  Borrower will deliver to Lender a copy of
each Contract promptly after the execution of same by all parties
thereto.  Within twenty (20) days after a request by Lender, Borrower shall
prepare and deliver to Lender a complete listing of all Contracts, showing date,
term, parties, subject matter, concessions, whether any defaults exist and other
information specified by Lender with respect to each of such Contracts, together
with a copy thereof (if so requested by Lender).
 
Section 5.12.  Reserved.
 
Section 5.13.  No Changes.  Borrower shall not increase the number of
residential units beyond the total one-hundred and seventy-eight (178) units
currently in existence and shall not decrease the number of parking spaces
currently located on the Land.
 
Section 5.14.  Reserved.
 
Section 5.15.  Reserved.
 
LOAN AGREEMENT - Page 22
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Section 5.16.  Reserved.
 
Section 5.17.  No Disposition or Subordinate Lien Instruments.
 
(a) Neither Borrower nor any shareholder, member or partner of Borrower shall
cause or allow a Disposition to occur (other than a Permitted Disposition)
without obtaining Lender's prior written consent to the Disposition.
 
(b) Borrower will not create, place or permit to be created or placed or through
any act or failure to act, acquiesce in the placing of, or allow to remain any
Subordinate Lien Instrument regardless of whether such Subordinate Lien
Instrument is expressly subordinate to the liens or security interests of the
Loan Documents with respect to the Mortgaged Property or any part thereof, other
than the Permitted Exceptions and any Contested Item.
 
Section 5.18.  Reserved.
 
Section 5.19.  BROKERS.  EXCEPT FOR THOSE CLAIMS THAT ARE CAUSED BY THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF LENDER, BORROWER WILL INDEMNIFY LENDER FROM
CLAIMS OF BROKERS ARISING BY REASON OF THE EXECUTION HEREOF OR THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 5.20.      Reserved.
 
Section 5.21.      Submerged Land Lease. Borrower agrees to use its best efforts
to enter into a renewal/reinstatement of the Submerged Land Lease acceptable to
Lender within sixty (60) days from the effective date of this Agreement;
provided, however that in the event Borrower is diligently pursuing but has not
received a signed renewal/reinstatement of the Submerged Land Lease within such
time period, Borrower shall have two additional sixty (60) day periods to obtain
such renewal/reinstatement.
 
Section 5.22.  Payment of Expenses.  Borrower will promptly reimburse Lender for
all reasonable expenses actually incurred by Lender with respect to the Loan and
any other rights or obligations described in the Loan Documents, including
reasonable attorneys' fees incurred in connection with the (i) preparation,
execution, delivery, administration and performance of the Loan Documents,
(ii) response to and/or evaluation of requests by Borrower including, without
limitation, requests for consents of Lender pursuant to the terms of this
Agreement, (iii) other servicing costs or expenses relative to the Loan, the
Loan Documents or the Mortgaged Property, which such costs shall not exceed
$5,000 per calendar year, and (iv) occurrence of any Default or Event of
Default, any remedial measures with respect thereto or strategic considerations
to same.  Borrower shall pay or reimburse to Lender all reasonable costs and
expenses relating to the Mortgaged Property, including title insurance and
examination charges, survey costs, insurance premiums, filing and recording fees
and other expenses payable to third parties incurred by Lender in connection
with the consummation of the transactions contemplated by this Agreement.
 
Section 5.23.  Notices Received.  Borrower will promptly deliver to Lender a
true and correct copy of all material notices received by Borrower from any
Person with respect to Borrower, Guarantor, the Mortgaged Property or any or all
of them, which in any way relates to or affects the Loan or the Mortgaged
Property.
 
Section 5.24.  Leases and Leasing.
 
(a) Borrower shall not enter into any Lease which is not an Approved Tenant
Lease absent obtaining the prior written consent of Lender.  Borrower shall not
execute any Lease for all or a substantial portion of the Mortgaged Property.
 
LOAN AGREEMENT - Page 23
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
(b) In the event that Borrower elects to utilize a form of Lease that is
different from the then Approved Tenant Lease Form, Borrower will obtain the
prior written consent of Lender as to such new form of Lease to be utilized in
leasing the Mortgaged Property, or any part thereof, prior to entering into any
new Lease of all or any part of the Mortgaged Property, which such new form,
once approved, shall thereafter be deemed the Approved Tenant Lease Form.
 
(c) Borrower shall at all times promptly and faithfully perform, or cause to be
performed, all of the material covenants, conditions and agreements contained in
all Leases with respect to the Mortgaged Property, now or hereafter existing, on
the part of the landlord, lessor or licensor thereunder to be kept and
performed.  Borrower shall not do or suffer to be done any act that might result
in a default by the landlord, lessor or licensor under any such Lease and shall
not further assign any such Lease or any such rents.  Borrower shall not assign
its interest in the Leases or any rights thereunder except to Lender pursuant to
the Loan Documents.
 
(d) Borrower shall interact with tenants under Leases in a professional manner
consistent with management practices for properties similar to the Improvements
in the area in which the Improvements are located including in its decisions
with respect to the enforcement of Borrower's obligations under the Leases, the
modification, termination or acceptance of a surrender under any of the Leases
as well as any waiver or release of any party from the performance or observance
of any obligation or condition under the Leases.  Except consistent with
reasonable management practices for properties similar to the Improvements in
the area in which the Improvements are located and as may be undertaken
consistent with the ordinary course of business, Borrower shall not permit the
prepayment of any rents under any of the Leases for more than one (1) month
prior to the due date thereof.
 
Section 5.25.  Statements and Reports.  Borrower agrees to maintain full and
accurate books of account and other records reflecting the results of the
operations of the Mortgaged Property and shall deliver to Lender, during the
term of the Loan and until the Loan has been fully paid and satisfied, the
following statements and reports:
 
(a) quarterly, unaudited financial statements, balance sheets and income
statements of Borrower within forty-five (45) days after the end of each quarter
(and accurate as of the last day of each such quarter) which shall include for
each such period a balance sheet and income statement, together with a schedule
of contingent liabilities and a statement of projected cash flows, which
financial statements and related materials shall be prepared in accordance with
Acceptable Accounting Standards and certified to by the chief financial officer
of such entity;
 
(b) semi-annual, unaudited financial statements, balance sheets and income
statements of Guarantor within forty-five (45) days after the end of each June
and December (and accurate as of the last day of each such period) which shall
include for each such period a balance sheet and income statement, together with
a schedule of contingent liabilities and a statement of projected cash flows,
which financial statements and related materials shall be prepared in accordance
with Acceptable Accounting Standards and certified to by the chief financial
officer of such entity (or, in the case of an individual Guarantor, that
Guarantor);
 
(c) copies of all state (if applicable) and federal tax returns prepared with
respect to Borrower and Guarantor (as well as any extension requests with
respect thereto) within forty-five (45) days of such returns being filed with
the Internal Revenue Service or applicable state authority;
 
LOAN AGREEMENT - Page 24
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
(d) monthly operating statements, balance sheet, income statement and rent roll
with respect to the Mortgaged Property, within thirty (30) days after the end of
each calendar month, prepared in such form and detail as Lender may reasonably
require and in accordance with Acceptable Accounting Standards and certified by
an appropriate officer of Borrower and including a reconciliation statement as
described relative to the Cash Flow Reserve on Exhibit B hereof;
 
(e) a Compliance Certificate effective as of each month's end and delivered to
Lender no later than thirty (30) days after such calendar month's end; and
 
(f) such other reports and statements from Borrower and Guarantor as Lender may
reasonably require from time to time.
 
Section 5.26.  ERISA.  Borrower shall not engage in any transaction which would
cause any obligation, or action taken or to be taken hereunder (or the exercise
by Lender of any of its rights under the Note, this Agreement or any of the
other Loan Documents) to be a non-exempt (under a statutory or administrative
class exemption) prohibited transaction under ERISA.  Borrower further covenants
and agrees to deliver to Lender such certifications or other evidence from time
to time throughout the term of the Loan, as requested by Lender in its sole
discretion, that:  (a) Borrower is not an "employee benefit plan" as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a "governmental
plan" within the meaning of Section 3(3) of ERISA; (b) Borrower is not subject
to state statutes regulating investments and fiduciary obligations with respect
to governmental plans; and (c) one or more of the following circumstances is
true:  (1) Equity interests in Borrower are publicly offered securities within
the meaning of 29 C.F.R. Section 2510.3-101(b)(2); (2) Less than twenty-five
percent (25%) of each outstanding class of equity interests in Borrower are held
by "benefit plan investors" within the meaning of 29 C.F.R.
Section 2510.3-101(f)(2); or (3) Borrower qualifies as an "operating company" or
a "real estate operating company" within the meaning of 29 C.F.R.
Section 2510.3-101(c) or (e), or as an investment company registered under the
Investment Company Act of 1940.
 
Section 5.27.  Indebtedness, Operations and Fundamental Changes of
Borrower.  Borrower:  (a) will not own any asset other than (i) the Mortgaged
Property, (ii) incidental personal property necessary for the operation of the
Mortgaged Property and (iii) the equity interests in TOTB North; (b) will not
engage in any business other than the ownership, management and operation of the
Mortgaged Property and the ownership, management and operation of TOTB North;
(c) will not enter into any contract or agreement with any member, manager,
general partner, principal or Affiliate of Borrower or any Affiliate thereof,
except upon terms and conditions that are intrinsically fair and substantially
similar to those that would be available on an arm's length basis with third
parties other than an Affiliate; (d) will not incur any debt, secured or
unsecured, direct or contingent (including guaranteeing any obligation), other
than (i) the indebtedness evidenced by the Note and the Loan Documents, and
(ii) trade payables or accrued expenses incurred in the ordinary course of
business of operating the Mortgaged Property; no debt whatsoever may be secured
(senior, subordinate or pari passu) by the Mortgaged Property except the
Indebtedness; (e) will not make any loans or advances to any third party
(including any member, manager, general partner, principal or Affiliate of
Borrower or Guarantor); (f) will be solvent and pay its debts from its assets as
the same shall become due; (g) will do all things necessary to preserve its
existence and organizational formalities, and will not, nor will any general
partner, member, manager or any other party, amend, modify or otherwise change
its organizational documents in a manner which adversely affects Borrower or any
such general partner's, member's or manager's existence as a single-purpose,
single-asset "bankruptcy remote" entity; (h) will conduct and operate its
business as presently conducted and operated; (i) will maintain books and
records and bank accounts separate from those of its Affiliates, including its
general partners, principals and members; (j) will be, and at all times will
hold itself out to the public as, a legal entity separate and distinct from any
other entity (including any general partner, principal, member or Affiliate
thereof); (k) will file its own tax returns; (l) will maintain adequate capital
for the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations; (m) will not,
nor will any member, manager, shareholder, partner, principal or Affiliate, seek
the dissolution or winding up, in whole or in part, of Borrower; (n) will not
enter into any transaction of merger or consolidation, or acquire by purchase or
otherwise all or substantially all of the business or assets of, or any stock or
beneficial ownership of, any entity; (o) will not commingle the funds and other
assets of Borrower with those of any member, manager, general partner, principal
or Affiliate or any other Person; (p) will maintain its assets in such a manner
that it is not costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or any other Person; (q) will, and
any general partner, member or manager of Borrower will, continue to observe all
legal and customary formalities regarding their respective formation; (r) will
not hold itself out to be responsible for the debts and obligations of any other
Person; and (s) upon the commencement of a voluntary or involuntary bankruptcy
proceeding by or against Borrower, Borrower shall not seek a supplemental stay
or otherwise pursuant to 11 U.S.C. Section 105 or any other Debtor Relief Law of
any jurisdiction whatsoever, now or hereafter in effect, which may be or become
applicable, to stay, interdict, condition, reduce or inhibit the ability of
Lender to enforce any rights of Lender against any guarantor or indemnitor of
the Indebtedness or the Obligations or any other party liable with respect
thereto by virtue of any indemnity, guaranty or otherwise.
 
LOAN AGREEMENT - Page 25
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Section 5.28.  Prescribed Laws.  Lender hereby notifies Borrower and Guarantor
that, pursuant to the requirements of various Prescribed Laws, Lender may be
required to obtain, verify and record information that identifies Borrower,
Guarantor, certain Constituent Parties and Affiliates of any of the foregoing
and which information may include the name and address of such parties and other
information that will allow Lender to identify such parties in accordance with
Prescribed Laws.  Without the prior written consent of Lender, none of Borrower,
Guarantor or any Constituent Party will:  (i) be or become subject at any time
to any law, regulation or list of any government agency (including, without
limitation, the U.S. Office of Foreign Assets Control list of Specially
Designated Nationals and Blocked Persons) that prohibits or limits Lender from
making any advance or extension of credit to Borrower, Guarantor or any
Constituent Party or from otherwise conducting business with Borrower, Guarantor
or any Constituent Party, or (ii) fail to provide documentary or other evidence
of Borrower's, Guarantor's or any Constituent Party's identity as may be
requested by Lender at any time so as to enable Lender to verify Borrower's,
Guarantor's or any Constituent Party's identity or comply with any applicable
law or regulation, including, without limitation, the Prescribed Laws.
 
Section 5.29.     Condominium Associations.  Borrower and/or its Affiliates
shall control any condominium association established pursuant to that certain
Declaration of Master Association Covenants, Easements and Restrictions for
Treasures on the Bay, recorded at OR Book 23946, Page 4567 in the land records
of Miami-Dade County, Florida (as amended, modified, restated, or supplemented
from time to time, the “Master Declaration”) or that certain Declaration of
Condominium of Treasures on the Bay III, A Condominium, recorded at OR Book
25577, Page 2115 in the land records of Miami-Dade County, Florida (as amended,
modified, restated or supplemented from time to time, the “Condominium
Declaration”), including, without limitation, Treasures on the Bay Master
Association, Inc. (“Master Association”) and Treasures on the Bay III
Condominium Association, Inc. (“Local Association”).
 
LOAN AGREEMENT - Page 26
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Section 5.30.  Separate Tax Parcel.  Each of the individual condominium units
comprising the Land shall be taxed separately for ad valorem real estate tax
purposes without regard to or in combination with any other real estate.
 
Section 5.31.  Repairs.  Borrower shall complete the repair items with respect
to the Mortgaged Property set forth in Exhibit H attached hereto within ninety
(90) days of the date of this Agreement, which repairs shall be verified and
approved by Lender in its reasonable discretion.
 
Section 5.32.  Management Agreement.
 
(a) The management of the Mortgaged Property shall be by either:  (i) Borrower
or an Affiliate of Borrower approved by Lender, or (ii) a professional property
management company with substantial experience in managing properties similar to
the Improvements in the geographical region where the Improvements are located
and which is approved by Lender (as applicable, the "Property Manager").  All
such management shall be undertaken pursuant to a written agreement (the
"Property Management Agreement") between Borrower and Property Manager and
approved by Lender.  Borrower further covenants and agrees that Borrower shall
require the Property Manager to maintain at all times during the term of this
Agreement workers' compensation insurance as required by any Governmental
Authority or any Legal Requirements.
 
(b) Absent obtaining the prior written consent of Lender, Borrower shall not
remove or replace the Property Manager or terminate, modify or amend the
Property Management Agreement.  Lender shall have the right to terminate, or
direct Borrower to terminate, such Property Management Agreement in any of the
following circumstances:  (i) the occurrence of any default under the Property
Management Agreement and the expiration of any applicable notice, cure or grace
period then in effect with respect thereto, (ii) the occurrence of any Event of
Default, (iii) a change in 50% or more of the ownership of Property Manager or a
change otherwise in the effective control over the Property Manager, (iv) any
"for cause" reason for termination of the Property Manager including, without
limitation, gross negligence, willful misconduct or fraud, or (v) the Property
Manager becoming insolvent or a debtor in any bankruptcy or insolvency
proceeding.  In any circumstance where the Property Management Agreement is
terminated, Lender shall be entitled to approve any new replacement Property
Management Agreement and Property Manager and, if Borrower fails to promptly act
with respect thereto or if an Event of Default has occurred and is then
continuing, Lender shall be entitled to retain, or to direct Borrower to retain,
a new Property Manager pursuant to the Property Management Agreement reasonably
designated by Lender.
 
(c) Any Property Management Agreement shall be solely with respect to the
Mortgaged Property.  Borrower shall cause Property Manager to follow a procedure
such that all Rents generated by or derived from the Mortgaged Property shall
first be utilized solely for current expenses directly attributable to the
ownership and operation of the Mortgaged Property including, without limitation,
current expenses relating to Borrower's liabilities and obligations with respect
to this Agreement and the other Loan Documents and none of the Rents generated
by or derived from the Mortgaged Property shall be diverted by Borrower (or
Property Manager) and utilized for any other purpose; provided, however, absent
the then existence of an Event of Default or to the extent prohibited pursuant
to the Loan Documents otherwise, this provision shall not prohibit the
distribution of any residual net operating income from the Mortgaged Property to
the owners of Borrower after all current expenses and obligations to Lender and
all current Mortgaged Property expenses and appropriate reserves have been
satisfied and funded.
 
LOAN AGREEMENT - Page 27
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
(d) Any Property Manager shall be required to execute an Assignment and
Subordination of Management Agreement in form and content approved by
Lender.  To the extent a new Property Manager should be retained, such new
Property Manager shall be required, as a condition to its being retained, to
execute a substitute Assignment and Subordination of Management Agreement with
respect to the new Property Management Agreement also in a form fully acceptable
to Lender.
 
Section 5.33.  Approved Operating Budget.  Subject to completion of an annual
overall budget for Treasures on The Bay III Condominium Association, Inc.,
Borrower shall submit to Lender for Lender's written approval a proposed annual
budget for the operation of the Mortgaged Property no later than sixty (60) days
prior to the commencement of each calendar year, in form reasonably satisfactory
to Lender, setting forth in reasonable detail Borrower’s budgeted monthly
operating income and monthly operating capital and other expenses for the
Mortgaged Property.  Each proposed annual budget shall contain, among other
things, limitations on management fees, third party service fees, and other
expenses as the Borrower may reasonably propose.  Lender shall have the right to
approve such proposed annual budget which approval shall not be unreasonably
withheld, delayed or conditioned, and in the event that Lender objects to the
proposed annual budget submitted by Borrower, Lender shall advise Borrower of
such objections and Borrower shall within ten (10) days after receipt of notice
of any such objections revise such proposed annual budget and resubmit the same
to Lender.  The foregoing process shall be repeated as often as necessary until
such time as a proposed annual budget has been approved by Lender, which
approval shall not be unreasonably withheld, delayed or conditioned, at which
time such proposed annual budget shall be deemed to be the "Approved Operating
Budget".  If, at any time, Borrower fails to provide a proposed annual budget or
Borrower and Lender do not reach agreement on an Approved Operating Budget,
Lender shall be entitled to designate a budget to serve as the Approved
Operating Budget until such time as agreement can be reached.
 
ARTICLE VI

 
ASSIGNMENTS, CASUALTY, CONDEMNATION AND RESERVES
 
Section 6.1.  Reserved.
 
Section 6.2.  Assignment of Contracts.  As additional security for the Loan,
Borrower hereby transfers and assigns to Lender all of Borrower's rights and
interest, but not its obligations, in, under and to each Contract upon the
following terms and conditions:
 
(a) Borrower represents and warrants that the copy of each Contract Borrower has
furnished or will furnish to Lender is or will be (as applicable) a true and
complete copy thereof, including all amendments thereto, if any, and that
Borrower's interest therein is not subject to any claim, setoff or encumbrance.
 
(b) Neither this assignment nor any action by Lender shall constitute an
assumption by Lender of any obligations under any Contract, and Borrower shall
continue to be liable for all obligations of Borrower thereunder, Borrower
hereby agreeing to perform all of its obligations under each Contract. EXCEPT
FOR THOSE LOSSES, COSTS, LIABILITIES OR EXPENSES THAT ARE CAUSED BY THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF LENDER, BORROWER AGREES TO INDEMNIFY AND HOLD
LENDER HARMLESS AGAINST AND FROM ANY LOSS, COST, LIABILITY OR EXPENSE (INCLUDING
REASONABLE ATTORNEYS' FEES) RESULTING FROM ANY FAILURE OF BORROWER TO SO
PERFORM.
 
LOAN AGREEMENT - Page 28
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
(c) Lender shall have the right at any time (but shall have no obligation) to
take in its name or in the name of Borrower such action as Lender may at any
time determine to be necessary or advisable to cure any default under any
Contract or to protect the rights of Borrower or Lender thereunder.  EXCEPT FOR
THOSE ACTIONS THAT ARE CAUSED BY THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF
LENDER, LENDER SHALL INCUR NO LIABILITY IF ANY ACTION SO TAKEN BY IT OR IN ITS
BEHALF SHALL PROVE TO BE INADEQUATE OR INVALID, AND BORROWER AGREES TO INDEMNIFY
AND HOLD LENDER HARMLESS AGAINST AND FROM ANY LOSS, COST, LIABILITY OR EXPENSE
(INCLUDING REASONABLE ATTORNEYS' FEES) INCURRED IN CONNECTION WITH ANY SUCH
ACTION.
 
(d) Borrower hereby irrevocably constitutes and appoints Lender as Borrower's
attorney-in-fact, in Borrower's or Lender's name, to enforce all rights of
Borrower under each Contract after the occurrence, and during the pendency, of
any Event of Default.  Such appointment is coupled with an interest and is
therefore irrevocable.
 
(e) In the absence of a continuing Event of Default, Borrower shall have the
right to exercise its rights as owner under each Contract, provided that
Borrower shall not cancel or materially amend any Contract or do or suffer to be
done any act which would impair the security constituted by this assignment
without the prior written consent of Lender.
 
(f) This assignment shall inure to the benefit of Lender and its successors and
assigns, any purchaser upon foreclosure of the Lien Instrument, any receiver in
possession of the Mortgaged Property and any corporation affiliated with Lender
which assumes Lender's rights and obligations under this Agreement.
 
Section 6.3.  Assignment of Proceeds.  As additional security for the Loan,
Borrower hereby further transfers and assigns to Lender and acknowledges that
Lender shall be entitled to receive, subject to the terms and provisions of the
Master Declaration and the Condominium Declaration, (i) any and all sums which
may be awarded and become payable to Borrower for condemnation of all or any
part of the Mortgaged Property, or (ii) the proceeds of any and all insurance
upon the Mortgaged Property (other than the proceeds of general public liability
insurance).
 
(a) Borrower shall, upon request of Lender, make, execute, acknowledge and
deliver any and all additional assignments and documents as may be necessary
from time to time to enable Lender to collect and receive any such insurance or
condemnation proceeds.
 
(b) Lender shall not be, under any circumstances, liable or responsible for
failure to collect, or exercise diligence in the collection of, any of such
sums.
 
(c) Any sums so received by Lender pursuant to this Section 6.3 may, in Lender's
sole discretion, be provided back to Borrower for restoration of the Mortgaged
Property, in the amounts, manner, method and pursuant to such requirements in
documents as Lender may require, or, except as otherwise provided in
Sections 6.4 and 6.5 hereof, shall be applied to the liquidation of the
Indebtedness in accordance with the provisions of Section 2.4 hereof.
 
Section 6.4.  Limited Right to Use Casualty Insurance Proceeds.  Borrower will
give Lender prompt notice of any damage to or destruction of the Mortgaged
Property, and, subject to the terms and provisions of the Master Declaration and
the Condominium Declaration:
 
LOAN AGREEMENT - Page 29
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
(a) In case of loss covered by policies of insurance, Lender (or, after
foreclosure, the purchaser at the foreclosure sale) is hereby authorized, at
Lender's option, either (i) to settle and adjust any claim under such policies
without the consent of Borrower, or (ii) allow Borrower to agree with the
insurance company or companies on the amount to be paid upon the loss; provided
that Borrower may adjust losses aggregating not in excess of One
Hundred  Thousand and No/100 Dollars ($100,000.00) if such adjustment is carried
out in a competent and timely manner, and provided that in any case Lender shall
and is hereby authorized to collect and receive any such insurance proceeds; and
the expenses incurred by Lender in the adjustment and collection of insurance
proceeds shall be so much additional Indebtedness hereby secured and shall be
reimbursed to Lender upon demand.
 
(b) In the event of any insured damage to or destruction of the Mortgaged
Property or any part thereof (herein called an "Insured Casualty") which is a
Restoration Casualty, then the proceeds of insurance shall be applied to the
cost of restoring, repairing, replacing or rebuilding the Mortgaged Property or
part thereof subject to such Restoration Casualty, as provided for below; and
Borrower hereby covenants and agrees to commence and diligently prosecute such
restoring, repairing, replacing or rebuilding; provided always, that Borrower
shall pay all costs (and if required by Lender, Borrower shall deposit the total
thereof with Lender in advance) of such restoring, repairing, replacing or
rebuilding in excess of the net proceeds of insurance made available pursuant to
the terms hereof.
 
(c) Except as provided above, the proceeds of insurance resulting from any
Insured Casualty shall be applied to the payment of the Indebtedness hereby
secured.
 
(d) In the event that proceeds of insurance, if any, shall be made available to
Borrower for the restoring, repairing, replacing or rebuilding of the Mortgaged
Property, Borrower hereby covenants to restore, repair, replace or rebuild the
same to be of at least equal value and of substantially the same character as
prior to such damage or destruction, all to be effected in accordance with
applicable law and plans and specifications approved in advance by Lender.
 
In the event Borrower is entitled to reimbursement out of insurance proceeds
held by Lender, and provided no Event of Default has occurred and is continuing,
such proceeds shall be disbursed from time to time upon Lender being furnished
with (i) evidence satisfactory to it of the estimated cost of completion of the
restoration, repair, replacement and rebuilding; (ii) funds, or, at Lender's
option, assurances satisfactory to Lender that such funds are available,
sufficient in addition to the proceeds of insurance to complete the proposed
restoration, repair, replacement and rebuilding; and (iii) such architect's
certificates, waivers of lien, contractor's sworn statements, title insurance
endorsements, bonds, plats of survey and such other evidences of cost, payment
and performance as Lender may reasonably require and approve; and Lender may, in
any event, require that all plans and specifications for such restoration,
repair, replacement and rebuilding be submitted to and approved by Lender prior
to commencement of work.  No payment made prior to the final completion of the
restoration, repair, replacement and rebuilding shall exceed the value or cost
of the work performed from time to time (less retainage); funds other than
proceeds of insurance shall be disbursed prior to disbursement of such proceeds;
and at all times, the undisbursed balance of such proceeds remaining in the
hands of Lender, together with funds deposited for that purpose or irrevocably
committed to the satisfaction of Lender by or on behalf of Borrower for that
purpose, shall be at least sufficient in the reasonable judgment of Lender to
pay for the cost of completion of the restoration, repair, replacement or
rebuilding, free and clear of all liens or claims for lien.  Any surplus which
may remain out of insurance proceeds held by Lender after payment of such costs
of restoration, repair, replacement or rebuilding shall be paid to any party
entitled thereto.
 
LOAN AGREEMENT - Page 30
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Section 6.5.  Limited Right to Use Condemnation Proceeds.  Borrower will give
Lender prompt notice of any instituted or threatened condemnation proceeding
affecting a part of the Mortgaged Property and, if there shall occur any
condemnation of a part of the Mortgaged Property, and if (i) in the judgment of
Lender the Mortgaged Property can be restored, within a reasonable time and in
any event prior to six (6) months prior to the Maturity Date, to an economic
unit not less valuable than the same was prior to such condemnation and
adequately securing the Indebtedness, and (ii) Lender receives assurances
satisfactory to Lender that tenancies or other sources of revenue from the
Mortgaged Property will continue in full force and effect after restoration
subject only to rent abatement during the period when any leased premises are
untenantable, then, if and so long as there is no continuing Event of Default
hereunder, Lender will make available to Borrower, for such restoration,
proceeds of condemnation, if any, collected by Lender because of the act or
occurrence and not restricted by any adverse claim thereto; provided, however,
the provisions set forth in this Section 6.5 shall be subject to the terms and
provisions of the Master Declaration and the Condominium Declaration with
respect to the subject matter hereof.
 
Section 6.6.  Reserve for Impositions and Insurance Premiums.
 
(a) Upon the date hereof, Borrower shall create a Reserve (the "Impositions
Reserve") for the payment of all insurance premiums and Impositions against or
affecting the Mortgaged Property.
 
(i) The Impositions Reserve shall be funded by an initial deposit designated by
Lender and paid by Borrower upon the establishment of the Impositions Reserve
and by additional monthly deposits to be made by Borrower thereafter on the
first (1st) day of each succeeding calendar month for the remaining term of the
Loan.  The initial deposit designated by Lender shall take into account the due
date (or, as applicable, earliest payment date without penalty) applicable for
both Impositions and insurance premiums as well as the remaining additional
monthly deposit dates between such initial deposit and the date such payments
are so due.  The subsequent monthly deposits into the Impositions Reserve shall
be determined by Lender taking into account (w) Lender's determination of the
projected premiums that will next become due and payable on the insurance
policies covering Borrower, the Mortgaged Property or any part thereof or such
other insurance policies required hereby or by the Loan Documents, (x) Lender's
determination of the projected Impositions next due on the Mortgaged Property or
any part thereof, (y) any then current balance in the Impositions Reserve or
sums otherwise previously paid by Borrower against the foregoing obligations,
and (z) the number of months to elapse before, in each case, such premiums or
Impositions shall become due.  Lender shall be entitled to designate the
deposited amounts such that adequate monies will be available for such purpose
in the Impositions Reserve at least one (1) month prior to the date when each
such premium or Imposition will become due (or when premiums or penalties shall
thereafter be assessed).
 
(ii) Any excess reserve shall, at the discretion of Lender, be credited by
Lender on subsequent reserve payments or subsequent payments to be made on the
Note by the maker thereof, and any deficiency shall be paid by Borrower to
Lender on or before the date when Lender demands such payment to be made, but in
no event after the date when such premiums and Impositions shall become
delinquent.  In the event there exists a deficiency in such fund or reserve at
any time when Impositions or insurance premiums are due and payable, Lender may,
but shall not be obligated to, advance the amount of such deficiency on behalf
of Borrower and such amounts so advanced shall become a part of the
Indebtedness, shall be immediately due and payable and shall bear interest at
the Default Interest Rate from the date of such advance through and including
the date of repayment.  The interest of Borrower in all sums deposited with
Lender under the provisions hereof or otherwise shall automatically transfer to
the new holder of legal title to the Mortgaged Property upon the transfer of
legal title to the Mortgaged Property, without implying Lender's consent to such
transfer of legal title.
 
LOAN AGREEMENT - Page 31
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
(b) Borrower shall be responsible for ensuring the receipt by Lender, at least
thirty (30) days prior to the respective due date for payment thereof, of all
bills, invoices and statements for all Impositions and insurance premiums to be
paid from the Impositions Reserve, and Borrower may request that Lender directly
pay such amounts due as indicated on such statements.  So long as (i) no Event
of Default has occurred and is continuing and no circumstance exists, which with
the giving of notice, or passage of time, or both, would constitute an Event of
Default, and (ii) Lender is otherwise obliged under the Loan Documents to
advance such amounts due for the outstanding amounts indicated on such
statements, Lender shall not unreasonably refuse to directly pay the
Governmental Authority or other party entitled thereto to the extent funds are
available for such purpose in the Impositions Reserve.  In making any payment
from the Impositions Reserve, Lender shall be entitled to rely on any bill,
statement or estimate procured from the appropriate public office or insurance
company or agent without any inquiry into the accuracy of such bill, statement
or estimate and without any inquiry into the accuracy, validity, enforceability
or contestability of any tax, assessment, valuation, sale, forfeiture, tax lien
or title or claim thereof.
 
Section 6.7.  Security Interest in Reserves.
 
(a) As additional security for the payment of the Indebtedness and performance
of the Obligations, Borrower hereby unconditionally and irrevocably assigns,
conveys, pledges, mortgages, transfers, delivers, deposits, sets over and
confirms unto Lender, and hereby grants to Lender a security interest in the
Reserves, including (i) the accounts into which the Reserves have been
deposited; (ii) all insurance on said accounts; (iii) all accounts, contract
rights and general intangibles or other rights and interests pertaining thereto;
(iv) all sums now or hereafter therein or represented thereby; (v) all
replacements, substitutions or proceeds thereof; (vi) all instruments and
documents now or hereafter evidencing the Reserves or such accounts; (vii) all
powers, options, rights, privileges and immunities pertaining to the Reserves
(including the right to make withdrawals therefrom); and (viii) all proceeds of
the foregoing.  Borrower hereby authorizes and consents to the account into
which the Reserves have been deposited being held in Lender's name or the name
of any entity servicing the Note for Lender and hereby acknowledges and agrees
that Lender, or at Lender's election, such servicing entity, shall have
exclusive control over said account.  BORROWER HEREBY INDEMNIFIES AND HOLDS
LENDER HARMLESS WITH RESPECT TO ALL RISK OF LOSS REGARDING AMOUNTS ON DEPOSIT IN
THE RESERVES, EXCEPT TO THE EXTENT THAT ANY SUCH LOSS IS CAUSED BY THE GROSS
NEGLIGENCE OR INTENTIONAL MISCONDUCT OF LENDER OR ITS OFFICERS, DIRECTORS,
EMPLOYEES OR AGENTS.  Borrower hereby knowingly, voluntarily and intentionally
stipulates, acknowledges and agrees that the advancement of the funds from the
Reserves as set forth herein is at Borrower's direction and is not the exercise
by Lender of any right of set-off or other remedy upon a Default or an Event of
Default.  Upon an Event of Default, Lender may, without notice or demand on
Borrower, at its option:  (1) withdraw any or all of the funds (including
interest) then remaining in the Reserves and apply the same, after deducting all
costs and expenses of safekeeping, collection and delivery (including attorneys'
fees, costs and expenses) to the Indebtedness or Obligations under the other
Loan Documents in such manner as Lender shall deem appropriate in its sole
discretion, and the excess, if any, shall be paid to Borrower, (2) exercise any
and all rights and remedies of a secured party under the Code, or (3) exercise
any other remedies available at law or in equity.  No such use or application of
the funds contained in the Reserves shall be deemed to cure any Default or Event
of Default hereunder or under the other Loan Documents.
 
LOAN AGREEMENT - Page 32
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
(b) The Reserves are solely for the protection of Lender and entail no
responsibility on Lender's part beyond the payment of the respective costs and
expenses in accordance with the terms thereof and beyond the allowing of due
credit for the sums actually received.  Upon assignment of this Loan Agreement
by Lender, any funds in the Reserves shall be turned over to the assignee and
any responsibility of Lender, as assignor, with respect thereto shall
terminate.  The Reserves shall not, unless otherwise explicitly required by
applicable law, be or be deemed to be escrow or trust funds, but, at Lender's
option and in Lender's sole discretion, may either be held in a separate account
or be commingled by Lender with the general account assets of Lender.  Upon full
payment of the Indebtedness secured hereby (or if earlier, the completion of the
applicable conditions to release of each Reserve to Lender's satisfaction) or at
such earlier time as Lender may elect, the balance in the Reserves then in
Lender's possession shall be paid over to Borrower and no other party shall have
any right or claim thereto.
 
(c) Amounts held by Lender as a part of any Reserves may be invested by Lender
(or its servicer) for its benefit, and, whether or not such sums actually bear
interest, Lender shall not be obligated to pay, or credit, any interest earned
thereon to Borrower except as may be otherwise specifically provided in this
Agreement.
 
ARTICLE VII

 
EVENTS OF DEFAULT
 
Section 7.1.  Events of Default.  Each of the following shall constitute an
"Event of Default" hereunder:
 
(a) Borrower shall fail, refuse or neglect to pay, in full, any installment or
part of the Indebtedness when the same shall become due and payable, whether at
the due date thereof stipulated in the Loan Documents, upon acceleration or
otherwise; provided, however, that a failure by Borrower to pay a regularly
scheduled monthly payment due pursuant to the Note shall not constitute an
"Event of Default" hereunder unless such failure continues for at least ten (10)
days after the due date thereof;
 
(b) Borrower shall fail, refuse or neglect, or cause others to fail, refuse or
neglect to comply with, perform and discharge fully and timely any of the
Obligations as and when called for; provided, however, that a failure by
Borrower to timely satisfy an Obligation shall not constitute an "Event of
Default" hereunder if (i) such failure does not constitute an Event of Default
pursuant to any other subsection of this Section 7.1 other than this
subsection (b), and (ii) such failure is fully cured by Borrower on or before
the expiration of the Cure Period (hereinafter defined).  As used in this
Subsection 7.1(b), the term "Cure Period" means a thirty (30) day period
commencing upon Lender's written notice to Borrower of Borrower's failure to
satisfy the subject Obligation; provided, however, if (1) the subject failure
is, by its nature, not readily susceptible to cure within thirty (30) days, and
(2) Borrower commences such cure process within the initial thirty (30) day
period and thereafter diligently proceeds to cure the same to completion, then
such original thirty (30) day period shall be extended one-time only for another
ninety (90) days;
 
LOAN AGREEMENT - Page 33
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
(c) Any representation, warranty or statement made by Borrower, Guarantor or
others in, under or pursuant to the Loan Documents or any affidavit or other
instrument executed or delivered with respect to the Loan Documents or the
Indebtedness is determined by Lender to be false or misleading in any material
respect as of the date made or shall become so at any time prior to the
repayment in full of the Indebtedness;
 
(d) Borrower shall default or commit an event of default under and pursuant to
any other mortgage, deed of trust, security agreement or other lien or security
instrument (which is not a Loan Document) which covers or affects any part of
the Mortgaged Property that is continuing beyond any applicable notice and grace
period; provided, however, a Contested Item shall not be deemed to create an
Event of Default pursuant to this Section 7.1(d);
 
(e) Borrower (i) shall execute an assignment for the benefit of creditors or an
admission in writing of Borrower's inability to pay, or Borrower's failure to
pay, its debts generally as such debts become due; (ii) shall allow the levy
against the Mortgaged Property or any part thereof, of any execution,
attachment, sequestration or other writ which is not vacated within sixty (60)
days after the levy; (iii) shall allow the appointment of a receiver, trustee or
custodian of Borrower or of the Mortgaged Property or any part thereof, which
receiver, trustee or custodian is not discharged within sixty (60) days after
the appointment; (iv) files as a debtor a petition, case, proceeding or other
action pursuant to, or voluntarily seeks the benefit or benefits of, any Debtor
Relief Law, or takes any action in furtherance thereof; (v) files either a
petition, complaint, answer or other instrument which seeks to effect a
suspension of, or which has the effect of suspending, any of the rights or
powers of Lender granted in the Note, herein or in any Loan Document; or
(vi) allows the filing of a petition, case, proceeding or other action against
Borrower as a debtor under any Debtor Relief Law or seeks the appointment of a
receiver, trustee, custodian or liquidator of Borrower or of the Mortgaged
Property, or any part thereof, or of any significant part of Borrower's other
property, and (a) Borrower admits, acquiesces in or fails to contest diligently
the material allegations thereof, (b) the petition, case, proceeding or other
action results in the entry of an order for relief or order granting the relief
sought against Borrower, or (c) the petition, case, proceeding or other action
is not permanently dismissed or discharged on or before the earlier of trial
thereon or sixty (60) days following the date such petition, case, proceeding or
other action was filed;
 
(f) Borrower shall dissolve, terminate or liquidate or merge with or be
consolidated into any other entity;
 
(g) Borrower creates, places, or permits to be created or placed or, through any
act or failure to act, acquiesces in the placing of, or allows to remain, any
Subordinate Lien Instrument, regardless of whether such Subordinate Lien
Instrument is expressly subordinate to the liens or security interests of the
Loan Documents, with respect to the Mortgaged Property, other than the Permitted
Exceptions and any Contested Item;
 
(h) Borrower, or any shareholder, member or partner of Borrower, makes a
Disposition (other than a Permitted Disposition) without the prior written
consent of Lender;
 
(i) Any condemnation proceeding is instituted which would, in Lender's
reasonable judgment, materially impair the use and enjoyment of the Mortgaged
Property for its intended purposes;
 
(j) The Mortgaged Property is demolished, destroyed or substantially damaged so
that, in Lender's reasonable judgment, it cannot be restored or rebuilt with
available funds to the condition existing immediately prior to such demolition,
destruction or damage within a reasonable period of time;
 
LOAN AGREEMENT - Page 34
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
(k) Lender reasonably determines that a Material Adverse Change shall have
occurred that is not fully cured by Borrower on or before the expiration of a
thirty (30) day period commencing upon Lender's written notice to Borrower of
the occurrence thereof;
 
(l) Borrower abandons or removes all or any part of the Mortgaged Property other
than the Land;
 
(m) The occurrence of any event referred to in Sections 7.1(e) and (f) hereof
with respect to any Guarantor, Constituent Party or other Person obligated in
any manner to pay or perform the Indebtedness or Obligations, respectively, or
any part thereof (as if such Person were the "Borrower" in such Sections);
 
(n) An Event of Default as defined in any of the Loan Documents;
 
(o) Borrower executes any conditional bill of sale, chattel mortgage or other
security instrument covering any materials, fixtures or articles intended to be
incorporated in the Improvements or the appurtenances thereto, or covering
articles of personal property placed in the Improvements, or files a financing
statement publishing notice of such security instrument, or if any of such
materials, fixtures or articles are not purchased in such a manner that the
ownership thereof vests unconditionally in Borrower, free from encumbrances, on
delivery at the Land, or if Borrower does not produce to Lender upon reasonable
demand the contracts, bills of sale, statements, receipted vouchers or
agreements, or any of them, under which Borrower claims title to such materials,
fixtures and articles;
 
(p) Except with respect to any Contested Item, any levy, attachment or
garnishment is issued, or if any lien for the performance of work or the supply
of materials is filed, against all or any part of the Mortgaged Property and
remains unsatisfied or unbonded following twenty (20) days after the date of
filing thereof;
 
(q) Borrower or Guarantor shall fail to pay when due any principal of or
interest on any debt in excess of One Hundred Thousand and No/100 Dollars
($100,000.00) (other than the Indebtedness), the maturity of any such debt shall
have been accelerated or any such debt shall have been required to be prepaid
prior to the stated maturity thereof (other than the Indebtedness);
 
(r)  Any breach by Guarantor of the Guarantor Financial Covenants or any failure
by Borrower or Guarantor to provide adequate financial information as may be
required by this Agreement or the Guaranty in order for Lender to verify
Guarantor's then current compliance with the Guarantor Financial Covenants;
 
(s) If Borrower or any Affiliate of Borrower shall default or commit an event of
default under or pursuant to any of the Economic Incentive Agreements; and
 
(t) Any default or Event of Default shall occur under the North Note or the
other North Loan Documents.
 
Section 7.2.  Remedies.
 
(a) Acceleration and Other Example Remedies.  Upon the occurrence of an Event of
Default, Lender shall have the immediate right, at the sole discretion of Lender
and without notice, presentment for payment, demand, notice of nonpayment or
nonperformance, protest, notice of protest, notice of intent to accelerate,
notice of acceleration or any other notice or any other action (ALL OF WHICH
BORROWER HEREBY EXPRESSLY WAIVES AND RELINQUISHES) (i) to declare the entire
unpaid balance of the Indebtedness (including the outstanding principal balance
of the Loan, including all sums advanced or accrued hereunder or under any other
Loan Document, and all accrued but unpaid interest thereon) at once immediately
due and payable (and upon such declaration, the same shall be at once
immediately due and payable) and may be collected forthwith, whether or not
there has been a prior demand for payment and regardless of the stipulated date
of maturity; (ii) to foreclose any liens and security interests securing payment
thereof (including any liens and security interests covering any portion of the
Mortgaged Property); and (iii) to exercise any of Lender's other rights, powers,
recourses and remedies under this Agreement, under any other Loan Document or at
law or in equity, and the same (a) shall be cumulative and concurrent, (b) may
be pursued separately, singly, successively or concurrently against Borrower or
others obligated for the repayment of this Note or any part hereof, or against
any one or more of them, or against the Mortgaged Property, at the sole
discretion of Lender, (c) may be exercised as often as occasion therefor shall
arise, it being agreed by Borrower that the exercise, discontinuance of the
exercise of or failure to exercise any of the same shall in no event be
construed as a waiver or release thereof or of any other right, remedy or
recourse, and (d) are intended to be, and shall be, nonexclusive.  All rights
and remedies of Lender hereunder and under the other Loan Documents shall extend
to any period after the initiation of foreclosure proceedings, judicial or
otherwise, with respect to the Mortgaged Property or any portion of either.  If
the Indebtedness, or any part hereof, is collected by or through an
attorney-at-law, Borrower agrees to pay all costs and expenses of collection,
including Lender's attorneys' fees, whether or not any legal action shall be
instituted to enforce the Loan Agreement.
 
LOAN AGREEMENT - Page 35
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
(b) Reserved.
 
Section 7.3.  Lender's Offset Rights.  Without limitation to the foregoing,
Lender may, at any time and from time to time after the occurrence and during
the continuance of an Event of Default, without notice to any person or entity
(and Borrower hereby expressly waives any such notice) to the fullest extent
permitted by law, set-off and apply any and all monies, securities and other
properties of Borrower now or in the future in its possession, custody or
control, or on deposit with or otherwise owed to Borrower by such Lender,
including all Reserves or such other monies, securities and other properties
held in general, special, time, demand, provisional or final accounts or for
safekeeping or as collateral or otherwise, against any and all of Borrower's
obligations to Lender now or hereafter existing under this Agreement,
irrespective of whether Lender shall have made any demand under this
Agreement.  Lender agrees to use reasonable efforts promptly to notify Borrower
after any such set-off and application, provided that failure, to give or delay
in giving any such notice shall not affect the validity of such set-off and
application or impose any liability on Lender.  Rights given to Lender under
this Section are in addition to other rights and remedies (including other
rights of set-off) which Lender may have under this Agreement.
 
Section 7.4.  Exercise of Rights and Remedies.  All rights and remedies of
Lender hereunder or under the Note or under any other Loan Document shall be
separate, distinct and cumulative and no single, partial or full exercise of any
right or remedy shall exhaust the same or preclude Lender from thereafter
exercising in full or in part the same right or remedy or from concurrently or
thereafter exercising any other right or remedy which Lender may have hereunder,
under the Note or any other Loan Document, or at law or in equity, and each and
every such right and remedy may be exercised at any time or from time to time.
 
Section 7.5.  Legal Proceedings.  Lender shall have the right to commence,
appear in, or to defend any action or proceeding purporting to affect the rights
or duties of the parties hereunder or the payment of any funds, and in
connection therewith pay necessary expenses, employ counsel and pay its
reasonable fees.  Any such expenditures shall be considered additional Loan
proceeds hereunder, shall bear interest at the rate payable under the Note for
past due payments, shall be secured by the Loan Documents and shall be paid by
Borrower to Lender upon demand.
 
LOAN AGREEMENT - Page 36
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
ARTICLE VIII

 
LENDER'S DISCLAIMERS - BORROWER'S INDEMNITIES
 
Section 8.1.  No Obligation by Lender to Construct or Operate.  Lender has no
liability or obligation whatsoever or howsoever in connection with the Mortgaged
Property or the operation thereof or work performed thereon, and has no
obligation except to disburse the Loan proceeds as herein agreed, Lender is not
obligated to inspect the Improvements nor is Lender liable, and under no
circumstances whatsoever shall Lender be or become liable, for the performance
or default of any contractor or subcontractor, or for any failure to construct,
complete, protect or insure the Mortgaged Property, or any part thereof, or for
the payment of any cost or expense incurred in connection therewith, or for the
performance or nonperformance of any obligation of Borrower or Guarantor to
Lender nor to any other Person without limitation.  Nothing, including any
disbursement of Loan proceeds nor acceptance of any document or instrument,
shall be construed as a representation or warranty, express or implied, on
Lender's part.  EXCEPT FOR THOSE COSTS, EXPENSES OR LIABILITIES THAT ARE CAUSED
BY THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF LENDER, BORROWER HEREBY
INDEMNIFIES AND AGREES TO HOLD LENDER HARMLESS FROM AND AGAINST ANY COST,
EXPENSE OR LIABILITY (INCLUDING REASONABLE ATTORNEYS' FEES) INCURRED OR SUFFERED
BY LENDER AS A RESULT OF ANY ASSERTION OR CLAIM OF ANY OBLIGATION OR
RESPONSIBILITY OF LENDER FOR THE MANAGEMENT, OPERATION AND CONDUCT OF THE
BUSINESS AND AFFAIRS OF BORROWER OR GUARANTOR, OR AS A RESULT OF ANY ASSERTION
OR CLAIM OF ANY LIABILITY OR RESPONSIBILITY OF LENDER FOR THE PAYMENT OR
PERFORMANCE OF ANY INDEBTEDNESS OR OBLIGATION OF BORROWER OR GUARANTOR.
 
Section 8.2.  INDEMNITY BY BORROWER.  EXCEPT FOR THOSE LOSSES, LIABILITIES,
CLAIMS, DAMAGES, COSTS OR EXPENSES, THAT ARE CAUSED BY THE WILLFUL MISCONDUCT OR
GROSS NEGLIGENCE OF LENDER, BORROWER HEREBY INDEMNIFIES LENDER AND EACH
AFFILIATE THEREOF AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AND
AGENTS FROM, AND HOLDS EACH OF THEM HARMLESS AGAINST, ANY AND ALL LOSSES,
LIABILITIES, CLAIMS, DAMAGES, COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS' FEES) TO WHICH ANY OF THEM MAY BECOME SUBJECT, INSOFAR AS SUCH
LOSSES, LIABILITIES, CLAIMS, DAMAGES, COSTS AND EXPENSES ARISE FROM OR RELATE TO
ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY OR
FROM ANY INVESTIGATION, LITIGATION, OR OTHER PROCEEDING, INCLUDING ANY
THREATENED INVESTIGATION, LITIGATION OR OTHER PROCEEDING RELATING TO ANY OF THE
FOREGOING.  WITHOUT INTENDING TO LIMIT THE REMEDIES AVAILABLE TO LENDER WITH
RESPECT TO THE ENFORCEMENT OF ITS INDEMNIFICATION RIGHTS AS STATED HEREIN OR AS
STATED IN ANY LOAN DOCUMENT, IN THE EVENT ANY CLAIM OR DEMAND IS MADE OR ANY
OTHER FACT COMES TO THE ATTENTION OF LENDER IN CONNECTION WITH, RELATING OR
PERTAINING TO, OR ARISING OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, WHICH LENDER REASONABLY BELIEVES MIGHT INVOLVE OR LEAD TO SOME
LIABILITY OF LENDER, BORROWER SHALL, IMMEDIATELY UPON RECEIPT OF WRITTEN
NOTIFICATION OF ANY SUCH CLAIM OR DEMAND, ASSUME IN FULL THE PERSONAL
RESPONSIBILITY FOR AND THE DEFENSE OF ANY SUCH CLAIM OR DEMAND AND PAY IN
CONNECTION THEREWITH ANY LOSS, DAMAGE, DEFICIENCY, LIABILITY OR OBLIGATION,
INCLUDING LEGAL FEES AND COURT COSTS INCURRED IN CONNECTION THEREWITH.  IN THE
EVENT OF COURT ACTION IN CONNECTION WITH ANY SUCH CLAIM OR DEMAND, BORROWER
SHALL ASSUME IN FULL THE RESPONSIBILITY FOR THE DEFENSE OF ANY SUCH ACTION AND
SHALL IMMEDIATELY SATISFY AND DISCHARGE ANY FINAL DECREE OR JUDGMENT RENDERED
THEREIN.  LENDER MAY, IN ITS SOLE DISCRETION, MAKE ANY PAYMENTS SUSTAINED OR
INCURRED BY REASON OF ANY OF THE FOREGOING; AND BORROWER SHALL IMMEDIATELY REPAY
TO LENDER, IN CASH AND NOT WITH PROCEEDS OF THE LOAN, THE AMOUNT OF SUCH
PAYMENT, WITH INTEREST THEREON AT THE MAXIMUM RATE OF INTEREST PERMITTED BY
APPLICABLE LAW FROM THE DATE OF SUCH PAYMENT.  LENDER SHALL HAVE THE RIGHT TO
JOIN BORROWER AS A PARTY DEFENDANT IN ANY LEGAL ACTION BROUGHT AGAINST LENDER,
AND BORROWER HEREBY CONSENTS TO THE ENTRY OF AN ORDER MAKING BORROWER A PARTY
DEFENDANT TO ANY SUCH ACTION.
 
LOAN AGREEMENT - Page 37
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Section 8.3.  No Agency.  Nothing herein shall be construed as making or
constituting Lender as the agent of Borrower in making payments pursuant to any
contracts entered into by Borrower.  The purpose of all requirements of Lender
hereunder is solely to allow Lender to check and require documentation
(including lien waivers) sufficient to protect Lender and the Loan contemplated
hereby.  Borrower shall have no right to rely on any procedures required by
Lender.
 
ARTICLE IX

 
MISCELLANEOUS
 
Section 9.1.  Survival of Obligations.  This Agreement and each and all of the
Obligations shall survive the execution and delivery of the Loan Documents and
the consummation of the Loan and shall continue in full force and effect until
the Indebtedness shall have been paid in full and each and every of the
Obligations shall well and truly have been performed; provided, however, that
nothing contained in this Section shall limit the obligations of Borrower or
Guarantor as otherwise set forth herein.
 
Section 9.2.  Notices.  All notices or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be considered as properly given (i) if mailed by first class United States mail,
postage prepaid, registered or certified with return receipt requested; (ii) by
delivering same in person to the intended addressee; or (iii) by delivery to a
reputable independent third party commercial delivery service for same day or
next day delivery and providing for evidence of receipt at the office of the
intended addressee.  Notice so mailed shall be effective upon two (2) Business
Days' following its deposit (properly addressed) with the United States Postal
Service or any successor thereto; notice given by personal delivery shall be
effective only if and when received by the addressee; notice sent by a reputable
commercial delivery service shall be effective upon the transmitting parties'
receipt of written verification of delivery from such reputable commercial
delivery service at the proper address indicated hereinbelow; and notice given
by other means shall be effective only if and when received at the designated
address of the intended addressee.  For purposes of notice, the addresses of the
parties shall be as set forth below:
 
LOAN AGREEMENT - Page 38
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
 
 
If to Lender:
Bank of the Ozarks

 
8201 Preston Road

 
Suite 700

 
Dallas, Texas  75225

 
Attn:  Brannon Hamblen

 
 
With a copy to:
Bank of the Ozarks

 
6th and Commercial

 
P.O. Box 196

 
Ozark, Arkansas  72949

 
Attn:  Robert Lloyd

 
 
With a copy to:
Johnston, Allison & Hord, P.A.

 
1065 East Morehead Street

 
Charlotte, North Carolina 28204

 
Attn:  Wanda C. Townsend

 
 
If to Borrower:
TOTB Miami, LLC

 
2221 Olympic Blvd

 
Walnut Creek, CA 94595



With a copy to:                     Shumaker, Loop & Kendrick, LLP
101 East Kennedy Boulevard
Suite 2800
Tampa, Florida 33602
Attn:  W. Kent Ihrig


Any of the foregoing parties shall have the right to change its address for
notice hereunder to any other location within the continental United States by
the giving of thirty (30) days' notice to the other party in the manner set
forth herein.
 
Section 9.3.  Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of, Borrower and Lender, and their respective
successors and assigns; provided, however, that Borrower may not assign any of
its rights or obligations under this Agreement without the prior written consent
of Lender.
 
(a) Participation and Assignment.  Lender may, at any time and from time to
time, sell or grant, without prior notice to or the consent of Borrower, to any
person or entity participations in all or any part of the Loan, the Loan
Documents, or all or part of the Note.  Any participant shall be entitled to
receive all information received by Lender regarding the Mortgaged Property,
Borrower, any of its principals and any of the Guarantors, including (without
limitation) information required to be disclosed to a participant pursuant to
any applicable banking regulations.  If Lender shall sell or grant any
participation:  (i) Lender shall retain its right and responsibility to enforce
the obligations of Borrower relating to the Loan, including the right to approve
any amendment, modification or waiver of any provision of this Agreement, in
accordance with the terms of this Agreement, and (ii) Borrower agrees, to the
fullest extent it may effectively do so under applicable law, that any
participant of which Borrower shall have received written notice may exercise
all rights of set-off, bankers' lien, counterclaim or similar rights with
respect to such participation as fully as if such participant were a direct
holder of Loans.  In the case of an assignment, the assignee ("Assignee") shall,
to the extent of such assignment, have the same rights, benefits and obligations
as it would if it were the Lender hereunder and the Lender shall be relieved of
its obligations hereunder to the extent of the interest so assigned and
expressly assumed in writing by Assignee.  Borrower will use its reasonable
efforts to assist and cooperate with Lender in any manner reasonably requested
by Lender to effect any such assignment including assisting in the preparation
of appropriate disclosure documents or modifying this Agreement to further
reflect an agency relationship between Lender and other institutions.
 
LOAN AGREEMENT - Page 39
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
(b) Disclosure to Assignees.  Lender may, in connection with any assignment or
participation or proposed assignment or participation of the Loan as described
above, disclose to the Assignee or participant or proposed Assignee or
participant, any information relating to Borrower or Guarantor furnished to
Lender in the course of the transactions described herein.  Borrower will be
responsible for the accuracy and completeness of any materials furnished by
Lender to any actual or prospective Assignee or participant exactly as if such
Assignee or participate were the original "Lender" under this Agreement.
 
(c) Further Assurances.  Borrower agrees to cooperate with Lender at Borrower's
sole expense in connection with any proposed participation or assignment and to
provide, upon reasonable request and written notice from Lender, all reasonable
assistance requested by Lender and each proposed Assignee in connection
therewith, including without limitation:  (i) the execution of such documents as
Lender or any Assignee may reasonably require, consistent with the provisions of
this Agreement; (ii) the participation by representatives of Borrower in
meetings or conference telephone calls with Lender, any assigning lender or any
proposed Assignees; and (iii) the execution of amendments to any Loan Documents
required in connection with any assignment that are reasonably required in
connection therewith, provided that no such amendments will modify the material
terms of any of the Loan Documents or materially impair the rights of Borrower
under any such Loan Documents.
 
Section 9.4.  Reliance by Lender.  Lender is relying and is entitled to rely
upon each and all of the provisions of this Agreement; and accordingly, if any
provision or provisions of this Agreement should be held to be invalid or
ineffective, then all other provisions hereof shall continue in full force and
effect notwithstanding.
 
Section 9.5.  Counterparts; Facsimile and Electronic Transmission.  To
facilitate execution, this Agreement may be executed in as many counterparts as
may be convenient or required.  It shall not be necessary that the signature and
acknowledgment of, or on behalf of, each party, or that the signature and
acknowledgment of all Persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single
instrument.  It shall not be necessary in making proof of this Agreement to
produce or account for more than a single counterpart containing the respective
signatures and acknowledgment of, or on behalf of, each of the parties
hereto.  Any signature and acknowledgment page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures and acknowledgments thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
and acknowledgment pages.  Counterparts hereof which are transmitted by
facsimile or electronic transmission shall be given the identical legal effect
as an original.
 
Section 9.6.  APPLICABLE LAW.  IT IS ACKNOWLEDGED AND AGREED THAT THE
NEGOTIATIONS WITH RESPECT TO THE LOAN DOCUMENTS AND THE TRANSACTION EVIDENCED
HEREBY WERE UNDERTAKEN IN THE STATE OF TEXAS.  IT IS THE INTENTION OF BORROWER
AND LENDER THAT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS
(WITHOUT REGARD TO CHOICE OF LAWS OR CONFLICT OF LAWS RULES) AND THE LAWS OF THE
UNITED STATES APPLICABLE TO TRANSACTIONS IN THE STATE OF TEXAS; PROVIDED,
HOWEVER, IT IS ACKNOWLEDGED THAT SOLELY WITH RESPECT TO REMEDIAL MEASURES UNDER
THE LIEN INSTRUMENT OR OTHER LOAN DOCUMENTS WITH RESPECT TO THE MORTGAGED
PROPERTY WHICH MUST NECESSARILY BE GOVERNED BY THE LAWS OF THE STATE WHEREIN THE
LAND AND IMPROVEMENTS ARE LOCATED THAT THE LOCAL STATE LAWS WHERE SUCH LAND AND
IMPROVEMENTS ARE LOCATED SHALL GOVERN SOLELY WITH RESPECT TO SUCH REMEDIAL
MATTERS.   IT IS FURTHER AGREED THAT APPROPRIATE VENUE IN ANY DISPUTE OCCURRING
RELATIVE TO THE LOAN DOCUMENTS, WHETHER IN FEDERAL OR STATE COURT, SHALL BE IN
DALLAS COUNTY, TEXAS.
 
LOAN AGREEMENT - Page 40
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Section 9.7.  Headings.  The Article, Section and Subsection entitlements hereof
are inserted for convenience of reference only and shall in no way alter,
modify, define, limit, amplify or be used in construing the text, scope or
intent of such Articles, Sections or Subsections.
 
Section 9.8.  Controlling Agreement.  It is expressly stipulated and agreed to
be the intent of Borrower and Lender at all times to comply strictly with the
applicable Texas law governing the maximum rate or amount of interest payable on
the Indebtedness (or applicable United States federal law to the extent that it
permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under Texas law).  If the applicable law is ever
judicially interpreted so as to render usurious any amount (i) contracted for,
charged, taken, reserved or received pursuant to the Note, any of the other Loan
Documents or any other communication or writing by or between Borrower and
Lender related to the transaction or transactions that are the subject matter of
the Loan Documents; (ii) contracted for, charged, taken, reserved or received by
reason of Lender's exercise of the option to accelerate the maturity of the Note
and/or the Loan; or (iii) Borrower will have paid or Lender will have received
by reason of any voluntary prepayment by Borrower of the Indebtedness and/or the
Loan, then it is Borrower's and Lender's express intent that all amounts charged
in excess of the Maximum Lawful Rate shall be automatically canceled, ab initio,
and all amounts in excess of the Maximum Lawful Rate theretofore collected by
Lender shall be credited on the principal balance of the Indebtedness (or, if
the Indebtedness has been or would thereby be paid in full, refunded to
Borrower), and the provisions of the Note and the other Loan Documents shall
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder and thereunder;
provided, however, if the Indebtedness has been paid in full before the end of
the stated term of the Note, then Borrower and Lender agree that Lender shall,
with reasonable promptness after Lender discovers or is advised by Borrower that
interest was received in an amount in excess of the Maximum Lawful Rate, either
refund such excess interest to Borrower and/or credit such excess interest
against the Indebtedness then owing by Borrower to Lender.  Borrower hereby
agrees that as a condition precedent to any claim seeking usury penalties
against Lender, Borrower will provide written notice to Lender, advising Lender
in reasonable detail of the nature and amount of the violation, and Lender shall
have sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against the Indebtedness then owing by Borrower
to Lender.  All sums contracted for, charged, taken, reserved or received by
Lender for the use, forbearance or detention of any debt evidenced by the Note
and/or the Loan shall, to the extent permitted by applicable law, be amortized
or spread, using the actuarial method, throughout the stated term of the Note
and/or the Loan (including any and all renewal and extension periods) until
payment in full so that the rate or amount of interest on account of the
Indebtedness does not exceed the Maximum Lawful Rate from time to time in effect
and applicable to the Indebtedness for so long as debt is outstanding.  In no
event shall the provisions of Chapter 346 of the Texas Finance Code (which
regulates certain revolving credit loan accounts and revolving triparty
accounts) apply to the Note and/or any of the Indebtedness.  Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
it is not the intention of Lender to accelerate the maturity of any interest
that has not accrued at the time of such acceleration or to collect unearned
interest at the time of such acceleration.
 
LOAN AGREEMENT - Page 41
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Section 9.9.  Controlling Document.  In the event of a conflict between the
terms and conditions of this Agreement and the terms and conditions of any other
Loan Document, the terms and conditions of this Agreement shall control.
 
Section 9.10.  Construction of Agreement.  All pronouns, whether in masculine,
feminine or neuter form, shall be deemed to refer to the object of such pronoun
whether same is masculine, feminine or neuter in gender, as the context may
suggest or require.  All terms used herein, whether or not defined in
Section 1.1 hereof, and whether used in singular or plural form, shall be deemed
to refer to the object of such term, whether such is singular or plural in
nature, as the context may suggest or require.
 
Section 9.11.  Counting of Days.  If any time period referenced hereunder ends
on a day other than a Business Day, such time period shall be deemed to instead
end on the immediately preceding Business Day.
 
Section 9.12.  Recording.  Borrower covenants not to record this Agreement, the
Note or the Guaranty in the real property records of the county where all or any
part of the Mortgaged Property is located.  Borrower and Lender agree that the
Lien Instrument shall be recorded in the real property records of the county or
counties where all or any part of the Mortgaged Property is located.  Nothing
herein shall be deemed to prohibit Lender from (a) making any of the Loan
Documents a matter of public record in any court proceeding seeking the
enforcement of the Loan Documents, (b) making any other public filing or
disclosure of the Loan Documents necessary for the enforcement of the Loan
Documents, or (c) making any other public filing or disclosure required by
applicable law or order of an applicable Governmental Authority.
 
Section 9.13.      Publicity.  All news releases, publicity or advertising by
Borrower or its Affiliates through any media which refers to the Loan, the Loan
Documents (or the financing evidenced thereby) or Lender or any of its
Affiliates shall be subject to the prior approval of Lender, provided, however,
Borrower may disclose such information to the extent required in order to comply
with applicable securities laws.  Borrower authorizes Lender to issue press
releases, advertisements and other promotional materials in connection with
Lender’s own promotional and marketing activities, and such materials may
describe the Loan in general terms or in detail and Lender’s participation
therein.
 
Section 9.14.  WAIVER OF RIGHT TO TRIAL BY JURY.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY KNOWINGLY, INTENTIONALLY, IRREVOCABLY, UNCONDITIONALLY AND VOLUNTARILY,
WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER
FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON,
ARISING OUT OF OR IN ANY WAY RELATING TO THIS AGREEMENT OR ANY CONDUCT, ACT OR
OMISSION OF LENDER OR BORROWER, OR ANY OF THEIR DIRECTORS, OFFICERS, PARTNERS,
MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH
LENDER OR BORROWER, IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE.
 
LOAN AGREEMENT - Page 42
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Section 9.15.  NOTICE OF INDEMNIFICATION.  BORROWER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT CONTAINS CERTAIN INDEMNIFICATION PROVISIONS PURSUANT TO
SECTIONS 5.19, 6.2, 6.7, 8.1 AND 8.2 HEREOF, WHICH PROVISIONS, IN CERTAIN
INSTANCES, INCLUDE BORROWER'S INDEMNIFICATION OF LENDER AGAINST LENDER'S OWN
NEGLIGENCE.
 
Section 9.16.  NO ORAL AGREEMENTS.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY
AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND
MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.  The provisions hereof and
the other Loan Documents may be amended or waived only by an instrument in
writing signed by Borrower and Lender.
 
[SIGNATURE PAGE FOLLOWS]
 

LOAN AGREEMENT - Page 43
667404; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 

EXECUTED to be effective as of the date first written above.
 

 
LENDER:
 
BANK OF THE OZARKS
 
 
By:  ______________________________                                                              
Name:         Dan Thomas
Title:           President – Real Estate
Specialties Group






















LOAN AGREEMENT – Signature Page
667404; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 




 
BORROWER:
 
TOTB Miami, LLC, a Florida limited liability company
 
By:  OWENS FINANCIAL GROUP, INC.,
a California corporation
Its: Manager
 
By:  _________________________________
        William C. Owens, President
   



List of Attachments:


Exhibit A – Land Description
Exhibit B – Special Provisions
Exhibit C – Reserved
Exhibit D – Approved Leasing and Operating Criteria
Exhibit E – Reserved
Exhibit F – Reserved
Exhibit G – Compliance Certificate
Exhibit H - Repairs


 


 


 


 


 

LOAN AGREEMENT – Signature Page
667404; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Land Description
 
Parcel 1 (Fee Simple Estate)


Units 1A, 2A, 3A, 4A, 5A, 7A, 8A, 9A, 10A, 1B, 2B, 3B, 4B, 5B, 6B, 7B, 8B, 9B,
10B, 1C, 2C, 3C, 4C, 5C, 6C, 7C, 9C, 10C, 2D, 4D, 5D, 8D, 9D, 10D, 1E, 2E, 4E,
5E, 6E, 7E, 8E, 9E, 10E, 1F, 3F, 4F, 5F, 6F, 7F, 8F, 9F, 10F, 1G, 2G, 3G, 4G,
5G, 6G, 7G, 8G, 9G, 10G, 1H, 2H, 4H, 5H, 8H, 10H, 1J, 3J, 4J, 5J, 6J, 8J, 9J,
10J, 2KL, 3KL, 4KL, 5KL, 6KL, 7KL, 8KL, 9KL, 10KL, 3M, 5M, 6M, 7M, 8M, 9M, 10M,
1N, 3N, 5N, 8N, 9N, 10N, 1O, 2O, 3O, 5O, 6O, 7O, 8O, 9O, 10O, 1P, 2P, 3P, 4P,
5P, 6P, 7P, 8P, 9P, 10P, 2R, 3R, 4R, 5R, 6R, 7R, 8R, 9R, 10R, 1S, 2S, 3S, 5S,
6S, 7S, 8S, 9S, 10S, 1T, 2T, 3T, 4T, 5T, 6T, 7T, 8T, 9T, 10T, 1U, 3U, 4U, 5U,
6U, 7U, 8U, 9U, and 10U, TREASURES ON THE BAY III, A CONDOMINIUM, a Condominium
according to the Declaration of Condominium thereof recorded in Official Records
Book 25577, Page 2115, of the Public Records of Miami-Dade County, Florida, and
any amendments thereto, together with their undivided share in the common
elements.


Units 1EF, 2EF, 3EF, 4EF, 5EF, 6EF, 7EF, 8EF, 9EF, 10EF, 1K, 3M, 1N, 7N and 7S,
TREASURES ON THE BAY II, A CONDOMINIUM, a Condominium according to the
Declaration of Condominium thereof recorded in Official Records Book 23946, Page
4634, as amended by Certificate of Amendment to the Declaration of Condominium
of Treasures on the Bay II, recorded in Official Records Book 25400, page 1814,
of the Public Records of Miami-Dade County, Florida, and any subsequent
amendments thereto, together with their undivided share in the common elements.


Parcel 3 Non-Exclusive Easement (Easement Estate)


Together with the non-exclusive easement which benefits Parcels 1 and 2 created
by the Reciprocal Parking Agreement recorded in Official Records Book 4908, page
737, as amended by Amendment to Reciprocal Parking Agreement recorded in
Official Records Book 5024, page 286, of the Public Records of Miami-Dade
County, Florida.




 

EXHIBIT A, Land Description - Cover Page
641926; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Special Provisions
 


 
DEBT SERVICE COVERAGE RATIO METHODOLOGY PROVISIONS
 
1. Debt Service Ratio Calculation.  The following provisions shall be applicable
with respect to the determination and calculation of the Debt Service Coverage
Ratio as called for pursuant to the terms of this Agreement:
 
(a) Compliance Certificate.  At any point in time when Borrower is to provide
evidence with respect to the existence or calculation of the Debt Service
Coverage Ratio such information shall be provided in the form of a Compliance
Certificate to Lender.
 
(b) Calculation.  The Debt Service Coverage Ratio calculation shall be
undertaken for purposes of determining Borrower's compliance with the
requirements of Section 2.3 and relative to the Cash Flow Reserve as described
on this Exhibit B.  The term "Debt Service Coverage Ratio" shall consist of the
quotient derived by dividing Net Operating Income (hereinafter defined) by Debt
Service Requirements (hereinafter defined), which quotient shall be expressed in
decimal place format (e.g., 1.25).  Borrower shall provide written evidence and
documents to Lender indicating the calculation methodology and backup
information for such Debt Service Coverage Ratio and such shall be included in
the Compliance Certificate.  Lender shall be entitled to request and require
such backup documentation as may be required by Lender in order to satisfy
itself as to the correct calculation of the Debt Service Coverage Ratio.
 
(c) Debt Service Requirements.  The term "Debt Service Requirements" shall mean
a hypothetical aggregate annual amount of principal and interest obligations
which would be borne on the Loan calculated using the following criteria:
 
(1) The balance of the Loan for purposes of the Debt Service Coverage Ratio
calculation shall be deemed to be the then Outstanding Principal Balance plus
any remaining unadvanced portion of the Loan Amount, all as verified by Lender
in Lender's sole discretion; and
 
(2) the interest rate then being borne on the Loan and monthly payments
calculated using a 25-year declining payment amortization schedule (taking into
account and subtracting therefrom the period of time, if any, which has elapsed
from the Amortization Commitment Date to the time of the particular
determination), all as determined by Lender.
 
It is expressly understood and agreed that the Debt Service Requirements as
specified hereinabove are provided solely for purposes of the determination of
the Debt Service Coverage Ratio and may not equate to Borrower's principal and
interest obligations pursuant to the Note for any particular period of time, it
being acknowledged and agreed that the payment obligations described in the Note
shall govern Borrower's obligations with respect thereto.
 
(d) Net Operating Income.  The term "Net Operating Income" shall mean the Gross
Income less Operating Expenses (as defined below), determined on a cash basis of
accounting except as otherwise provided herein.  As used herein, the following
terms shall have the respective meanings set forth below:
 
EXHIBIT B, Special Provisions Debt Service Coverage Ratio Calculation
Methodology – Page 1
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
(1) Gross Income.  The term "Gross Income" shall mean the annual ordinary
income, as reasonably determined by Lender, then derived from Borrower's
ownership and operation of the Mortgaged Property based upon the then actual
trailing twelve (12) month period, giving consideration to ordinary and normal
seasonal fluctuations in the market in which the Mortgaged Property is located,
determined on a cash basis (except as specified herein), including the
following:  (i) rents by any lessees or tenants of the Mortgaged Property,
provided however that total rents shall be determined utilizing a vacancy rate
equal to the greater of (a) the actual vacancy, or (b) five percent (5%);
(ii) proceeds received by or for the benefit of Borrower in connection with any
rental loss or business interruption insurance with respect to the Mortgaged
Property; (iii) any other fees or rents collected by, for or on behalf of
Borrower with respect to the leasing and operation of the Mortgaged Property;
(iv) any refunds of deposits for obtaining, using or maintaining utility
services for all or any part of the Mortgaged Property; (v) interest, if any,
earned by Borrower on security and other deposits of, and advance rentals paid
by, any lessees or tenants of the Mortgaged Property; and (vi) the amount of any
security and other type deposits and advance rentals relating to the Mortgaged
Property which have been forfeited; provided, however, for purposes of
determining Gross Income, (A) only rents from Approved Tenant Leases shall be
taken into account and only to the extent such Approved Tenant Leases are fully
executed, and (B) a vacancy rate equal to the greater of (i) the actual vacancy,
or (ii) five percent (5%), shall be utilized.
 
Notwithstanding anything included within the above definition of Gross Income,
there shall be excluded from Gross Income the following:  (i) any security or
other deposits of lessees and tenants, unless and until the same actually are
either applied to actual rentals owed or other charges or fees or forfeited;
(ii) the proceeds of any financing or refinancing with respect to all or any
part of the Mortgaged Property; (iii) the proceeds of any sale or other capital
transaction (excluding leases for occupancy purposes only) of all or any part of
the Mortgaged Property; (iv) any insurance or condemnation proceeds paid with
respect to the Mortgaged Property, except for rental loss or business
interruption insurance; (v) any insurance and condemnation proceeds applied in
reduction of the principal of the Note in accordance with the terms of the Lien
Instrument or the other Loan Documents; provided, however, nothing set forth
herein shall in any manner imply Lender's consent to a sale, refinancing or
other capital transaction; (vi) any rentals, reimbursements or other revenues
attributable to tenants under leases which are not Approved Tenant Leases or
which, due to a bankruptcy or insolvency action, the cessation of tenant
operations at the subject leased premises or written notice from any such tenant
to Borrower of tenant's intentions with respect to such leased premises, the
future rental payment to be made by such tenant appear, in Lender's judgment, to
be questionable; and (vii) any rentals, reimbursements or other revenues paid by
the applicable tenant more than one (1) month in advance.
 
(2) Operating Expenses.  The term "Operating Expenses" shall mean the greater of
(A) Lender's then current underwritten determination of annual operating
expenses for the Mortgaged Property, as based on the Approved Operating Budget
or otherwise, and (B) those annual amounts actually incurred and paid with
respect to the ownership, operation, management, leasing and occupancy of the
Mortgaged Property on a trailing twelve (12) month basis, determined on a cash
basis, except as otherwise specified herein, including any and all of the
following (but without duplication of any item):
 
EXHIBIT B, Special Provisions Debt Service Coverage Ratio Calculation
Methodology – Page 2
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
(i) real property taxes calculated on an accrual basis (and not on the cash
basis) of accounting; such accrual accounting for ad valorem taxes shall be
based upon taxes actually assessed for the current calendar year, or if such
assessment for the current calendar year has not been made, then until such
assessment has been made (and with any retroactive adjustments for prior
calendar months as may ultimately be needed when the actual assessments has been
made) annual ad valorem taxes shall be estimated based on the last such
assessment for the Mortgaged Property;
 
(ii) foreign, U.S., state and local sales, use or other taxes, except for taxes
measured by net income;
 
(iii) special assessments or similar charges against the Mortgaged Property;
 
(iv) costs of utilities, air conditioning and heating for the Mortgaged Property
to the extent not directly paid by lessees or tenants;
 
(v) maintenance and repair costs for the Mortgaged Property;
 
(vi) management fees provided, however, the amount of such management fees which
may be charged hereunder shall not be less than the sum of four percent (4.0%)
of the Gross Income for each applicable calendar month;
 
(vii) all salaries, wages and other benefits to "on-site" employees of Borrower
or Borrower's property manager (excluding all salaries, wages and other benefits
of officers and supervisory personnel, and other general overhead expenses of
Borrower and Borrower's property manager) employed in connection with the
leasing, maintenance and management of the Mortgaged Property;
 
(viii) insurance premiums calculated on an accrual basis (and not on the cash
basis) of accounting; such accrual accounting for insurance premiums shall be
based upon the insurance premiums for the Mortgaged Property which was last
billed to Borrower, adjusted to an annualized premium if necessary;
 
(ix) an imputed required deposit into the Replacement Reserve of $250.00 per
apartment unit per year (154 units x $250 = $38,500) (whether or not any actual
deposit into the Replacement Reserve is then required pursuant to this
Agreement);
 
(x) outside accounting and audit fees and costs and administrative expenses in
connection with the direct operation and management of the Mortgaged Property;
and
 
(xi) any payments, and any related interest thereon, to lessees or tenants of
the Mortgaged Property with respect to security deposits or other deposits
required to be paid to tenants but only to the extent any such security deposits
and related interest thereon have been previously included in Gross Income.
 
EXHIBIT B, Special Provisions Debt Service Coverage Ratio Calculation
Methodology – Page 3
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
Notwithstanding anything to the contrary as being included in the definition of
Operating Expenses, there shall be excluded from Operating Expenses the
following:  (i) depreciation and any other non-cash deduction allowed to
Borrower for income tax purposes; and (ii) any and all principal, interest or
other costs paid under or with respect to the Note or Loan.
 
ADDITIONAL RESERVES
 
1. Replacement Reserve.
 
(a) Borrower shall establish and maintain a replacement reserve (the
"Replacement Reserve") with Lender as additional security for repayment of the
Indebtedness and satisfaction of the Obligations.  Commencing on the earlier to
occur of (i) the Amortization Commencement Date or (ii) the first Payment Date
after an Event of Default and continuing thereafter on each successive Payment
Date until the Maturity Date, including during the Extension Period, if
applicable, Borrower shall pay to Lender, concurrently with the monthly payment
due under the Note, a deposit to the Replacement Reserve in an amount equal to
amount equal to $3,208.33.
 
(b) The Replacement Reserve is established for the payment of costs and expenses
as may be incurred by Borrower for Replacement Reserve Repairs.  So long as no
Event of Default has occurred and is continuing, (i) all sums in the Replacement
Reserve shall be held by Lender in the Replacement Reserve to pay the costs and
expenses of Replacement Reserve Repairs, and (ii) Lender shall, to the extent
funds are available for such purpose in the Replacement Reserve, disburse to
Borrower, as Lender may approve, in Lender's reasonable discretion, amounts paid
or incurred by Borrower and performing such Replacement Reserve Repairs within
ten (10) days following:  (a) the receipt by Lender of a written request from
Borrower for a disbursement from the Replacement Reserve and a certification
from Borrower to Lender that the applicable item of Replacement Reserve Repair
has been completed; (b) the delivery to Lender of invoices, receipts of other
evidence verifying the cost of performing such Replacement Reserve Repairs; and
(c) in the case of a disbursement request from the Replacement Reserve in excess
of $25,000 with respect to any single Replacement Reserve Repair, delivery to
Lender of (1) affidavits, lien waivers or other evidence reasonably satisfactory
to Lender showing that all materialmen, laborers, subcontractors and any other
parties who might or could claim statutory or common law liens and are
furnishing or have furnished materials or labor to the Property have been paid
all amounts due for labor and materials furnished to the Property; and (2) a new
(or amended) certificate of occupancy for the portion of the Improvements
covered by such Replacement Reserve Repairs, if said new certificate of
occupancy is required by law, or a certification by Borrower that no new
certificate of occupancy is required by law.  Lender shall not be required or
requested to make advances from the Replacement Reserve more frequently than one
time in any calendar month.  In making any payment from the Replacement Reserve,
Lender shall be entitled to rely on such request from Borrower without any
inquiry into the accuracy, validity or contestability of any such amount.
 
(c) Lender may, at Borrower's expense, make or cause to be made an inspection of
the Mortgaged Property to determine the adequacy of the scheduled deposits into
the Replacement Reserve and the need, as determined by Lender in its reasonable
judgment, for further Replacement Reserve Repairs to the Mortgaged Property.  In
the event that such inspection reveals that further Replacement Reserve Repairs
of the Mortgaged Property are required, then, in addition to any other remedy
Lender may be entitled to hereunder, Lender shall provide Borrower with a
written description of the required Replacement Reserve Repairs and Borrower
shall complete such Replacement Reserve Repairs to the reasonable satisfaction
of Lender within ninety (90) days after the receipt of such description from
Lender, or such later date as may be approved by Lender in its reasonable
discretion.  Additionally, Lender may, as a product of any such inspection,
require that the amount of the scheduled monthly deposits into the Replacement
Reserve described in subsection (a) above be increased in order to accommodate
Lender's estimation, in Lender's sole discretion, of the likely increased cost
of future Replacement Reserve Repairs.  In the event that the amount on deposit
and available in the Replacement Reserve is ever inadequate to pay the cost of
the Replacement Reserve Repairs, Borrower shall pay the amount of such
deficiency.
 
EXHIBIT B, Special Provisions Debt Service Coverage Ratio Calculation
Methodology – Page 4
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
2. Cash Flow Reserve.
 
(a)           Establishment of Cash Flow Reserve.  Borrower shall establish and
maintain a Reserve (the "Cash Flow Reserve") with Lender for use and
disbursement in accordance with the provisions of this section as additional
security for repayment of the Indebtedness and satisfaction of the Obligations.
 
(b)           Other Definitions Applicable to Cash Flow Reserve.
 
 (1)           Cash Flow Sweep Satisfaction Event:  The satisfaction of the
following two (2) conditions:  (i) no Event of Default has occurred and is
continuing, and (ii) the Debt Service Coverage Ratio of the Mortgaged Property,
as determined by Lender, is equal to or greater than 1.35 for three (3)
consecutive months.
 
(2)           Cash Flow Sweep Period: Means the period from the occurrence of a
Cash Flow Sweep Trigger Event to the occurrence of a Cash Flow Sweep
Satisfaction Event.
 
(3)           Cash Flow Sweep Trigger Event: If at any time either (i) an Event
of Default occurs or (ii) the Debt Service Coverage Ratio of the Mortgaged
Property, as reasonably determined by Lender, is less than 1.30.
 
(c)           Periodic Deposits.  At all times during any Cash Flow Sweep
Period, Borrower shall deposit all Net Cash Flow accruing from the immediately
preceding calendar month into the Cash Flow Reserve.  Such monthly payment shall
be made by Borrower on the tenth (10th) day of each applicable month.  The
monthly reporting requirements to be provided by Borrower in accordance with
Section 5.25 shall include a reconciliation with the Net Cash Flow payment
provided by Borrower to Lender pursuant to this provision.
 
(d)           Disbursements from Cash Flow Reserve.  Borrower shall be entitled
to a disbursement of some or all of the funds in the Cash Flow Reserve in the
following different circumstances:
 
(1)           With Lender's consent and approval (which consent and approval may
be granted or withheld in Lender's sole discretion), for the purpose of paying
debt service obligations with respect to the Loan or other operating or capital
expenses for the Mortgaged Property as may be approved by Lender;
 
(2)           All funds then on deposit in the Cash Flow Reserve shall be
disbursed to Borrower upon the occurrence of a Cash Flow Sweep Satisfaction
Event; provided, however, it is recognized that a Cash Flow Sweep Period may
exist intermittently throughout the term of the Loan and that Borrower may be
entitled, in multiple instances, to lump sum disbursements from the Cash Flow
Reserve pursuant to this subsection d(2); and
 
EXHIBIT B, Special Provisions Debt Service Coverage Ratio Calculation
Methodology – Page 5
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
(3)           Upon repayment in full of the Indebtedness and satisfaction of all
Obligations, Borrower shall be entitled to a full return of the Cash Flow
Reserve.
 


 
ECONOMIC INCENTIVE PAYMENTS.
 


 
To the extent there will be any Economic Incentive Agreements between Borrower
(or an Affiliate of Borrower) and a Governmental Authority with respect to the
Land, Borrower (or such Affiliate of Borrower) shall transfer and assign to
Lender all of Borrower's (or such Affiliate's of Borrower) rights and interests,
but not its obligations, in, under and to each of such Economic Incentive
Agreements (including, without limitation, the Economic Incentive Payments and
any right with respect thereto held by Borrower or such Affiliate of Borrower,
directly or indirectly).  Borrower further agrees it shall cause any and all
Economic Incentive Payments, including any proceeds or reimbursements received
under any Tax Increment Financing, to be directly paid to Lender in full for
application against the Loan.  To the extent Borrower or any Affiliate of
Borrower should nonetheless receive any such Economic Incentive Payments,
Borrower acknowledges that such amounts shall be held in trust for the sole
benefit of Lender and that Borrower shall cause such amounts to be immediately
tendered to Lender.
 

EXHIBIT B, Special Provisions Debt Service Coverage Ratio Calculation
Methodology – Page 6
667404; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Reserved
 


 





EXHIBIT C, Budget – Cover Page
667404; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
Approved Leasing Criteria
 
[The form of Approved Leasing Criteria immediately follows this cover page.]
 



EXHIBIT D, Approved Leasing Criteria – Cover Page
667404; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


Reserved














































EXHIBIT E, Notice of Commencement – Cover Page
667404; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


Reserved


 
 

EXHIBIT F, Notice of Completion – Cover Page
667404; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


Form of Compliance Certificate


[BORROWER’S LETTERHEAD]
 
[DATE]


Bank of the Ozarks (“Lender”)
8201 Preston Road, Suite 700
Dallas, Texas 75225
Attn:______________
 
COMPLIANCE CERTIFICATE
 
THIS COMPLIANCE CERTIFICATE (this "Certificate") is dated ___________, 201_, and
executed by the undersigned who does depose, state, certify and affirm, as of
the date hereof, as follows:
 
1. Purpose.  This Certificate is given in connection with that certain
$13,000,000.00 loan (the "Loan") made by Bank of the Ozarks ("Lender") to TOTB
MIAMI, LLC (the "Borrower"), in accordance with the terms and provisions of that
certain Loan Agreement (the "Loan Agreement"), dated as of November 17, 2014
between Borrower and Lender.  Capitalized term used in this Certificate and not
otherwise defined herein shall have the meaning ascribed to each such term in
the Loan Agreement.
 
2. Capacity and Authority.  The undersigned, ____________________________, is
currently the _____________ of [the general partner of] [the managing member of]
Borrower and is fully authorized to act in such capacity with respect to the
Loan and this Certificate.
 
3. Debt Service Coverage Ratio.  The Debt Service Coverage Ratio is
[_.__].  Attached hereto as Exhibit A is the calculation methodology and
financial documentation and other backup information for such Debt Service
Coverage Ratio calculation, which for this Certificate is being determined in
connection with the following [check all applicable box(s)]:
 
¨
     Extension Option

 
¨
     Cash Flow Sweep Satisfaction Event

 
¨
    Other

 
4. No Material Adverse Change.  No Material Adverse Change has occurred since
October ___, 2014, except as described on Exhibit B hereto.
 
5. No Event of Default.  No Event of Default has occurred and is continuing,
except as described on Exhibit C hereto.
 
EXHIBIT G, Compliance Certificate – Cover Page
667404; Miami-Dade County – Florida
 

--------------------------------------------------------------------------------

 
6. No Waiver.  Lender shall not be bound by any determination in this
Certificate and any such determination shall not constitute a waiver of Lender’s
right to make its own determination with respect to the matters set forth in
this Certificate.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

EXHIBIT G, Compliance Certificate – Cover Page
667404; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 







TOTB Miami, LLC,
a Florida limited liability company


By:  OWENS FINANCIAL GROUP, INC.,
a California corporation
Its: Manager




By:  _________________________________
  William C. Owens, President
 


 


 
List of Attachments:
 


 
Exhibit A - Calculation Methodology and Backup Financial Documentation
 
Exhibit B - Material Adverse Changes
 
Exhibit C – Events of Default
 









EXHIBIT G, Compliance Certificate– Cover Page
667404; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 

EXHIBIT H


Repairs

EXHIBIT G, Compliance Certificate– Cover Page
667404; Miami-Dade County – Florida
 
 

--------------------------------------------------------------------------------

 
